 In the Matterof ACME-EVANSCOMPANYandFEDERAL LABOR UNIONNo.21873, AFFILIATEDWITHTHE A. F. OF L.In theMatterof ACME-EVANS COMPANYandINTERNATIONALBROTHER-HOOD OF TEAMSTERS&CHAUFFEURS,STABLEMEN AND HELPERSLOCAL UNION135, AFFILIATED WITH THEA. F. OF L.In theMatter ofACME-EVANS COMPANYandINTERNATIONAL BROTHER-HOOD OF TEAMSTERS&CHAUFFEURS,STABLEMEN-AND HELPERS LOCALUNION 135, AFFILIATED WITH THEA. F. OF L.CasesNos.C-1438,C-1439, and R-1368, respectively.-DecidedMay 29, 1940Flour Milling Industry-Interference,Restraint,andCoercion:,,ingniring andcausing inquiries to, be made concerning;union activities;rewarding'-disclosure'by an employee of information about union activities;surveillance;anti-union-statement;prohibition on personal activities designed solely to curb unionactivities-DiscrimvinatoryDischarges :for union membership and activity ;-charges of,as to three employees,sustained-Strike :caused by discriminatory-discharges-Discrimination in Reinstatement of Strikers:charges of,as to 11employees,sustained;refusal by respondent to displace or shift to other posi-tions new or younger employees hired in positions of strikers upon applicationof strikers held to constitute discrimination;independent evidence of discrimi-nation in employment of strikers in inferior positions as new employees without-seniority or otherrights-Discrhainatory Refusals to Reinstate and/or Dischargesof Strikers:charges of,sustained as to 11 employees,dismissed as to one em-ployee-Unit-Appropriate for Collective Bargaining.:truck drivers,exclusive ofproduction and maintenance employees,supervisory officials and clerical help-Representative:proof of choice : seven of nine truck drivers employed by re-spondent members ofunion-Collective Bargaining:refusal to negotiate withunion ; defense of doubt as to the appropriate unit,the designation of Team-sters, and the eligibility of striking employees to be included in unit rejected,where alleged doubt not real or reasonable;defense of clean hands rejected;ordered to bargain collectively with union as exclusive representative-Rein-statement Ordered :of employees discriminated against and striking employees,to former or substantially equivalent positions;preferential list for those forwhom employment not immediately available;convictions for minor offensesand participation in altercations growing out of strike not grounds for refusal-of-Back Pay:awarded(1) to employees discriminated,against from date ofdiscrimination;(2) to striking employees who did not apply for reinstatementor not fully reinstated,from 5 days after date of Board'sOrder-Evidence:of-fered to prove an alleged violation by striking employees of Sherman Anti-TrustAct and State laws, in absence of prosecutions or convictions, held properly,excluded by TrialExaminer-Investigation of Representatives:petition for,dismissed in view of order to bargain.24 N. L.R. B., No. 2.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Walter B. Chel f,for the Board.Messrs. Paul Y. Davis, Kurt F. Pantzer,andGustav H. Dongus,ofIndianapolis, Ind., for the respondent.Weiss, Seligman ct Born,byMessrs. Jacob WeissandEzra Weiss,of Indianapolis, Ind., for the Teamsters and the Federal.Miss Margaret Holmes,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn January 17, 1939, Federal Labor Union No. 21873, affiliatedwith the A. F. of L.,' herein called the Federal, filed with Robert H.Cowdrill, Regional Director for the Eleventh Region (Indianapolis,Indiana) a charge, and on March 18, 1939, an amended charge, alleg-ing that Acme-Evans Company, Indianapolis, Indiana, herein calledthe respondent, had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On January 17, 1939, Interna-tional Brotherhood of Teamsters & Chauffeurs, Stablemen and Help-ers Local Union 135, affiliated with the A. F. of L., herein called theTeamsters, filed with the Regional Director a charge, and on March 2and March 25, 1939, amended charges, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the Act.On March 2, 1939, the Teamstersfiled with the Regional Director a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of the respondent, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the Act.OnMarch 20, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Article II, Section 37 (b), of NationalLabor Relations- Board Rules and Regulations-Series 1, as amended,ordered that the three cases be consolidated for the purpose of hearing.Upon the above charges the Board, by the Regional Director, issuedits complaint, dated March 27, 1939, against the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),IThe name under which the American Federation of Labor chartered the Federal appearsto be Flour and Grain Workers Union No. 21873. ACME-EVANS COMPANY73(3), and (5) and Section 2 (6) and (7) of the Act. Copies of thecomplaint, accompanied by notice of hearing, were duly served uponthe respondent, the Federal and the Teamsters.The complaint, as amended at the hearing, alleged in substance(1) that the respondent discharged Lowell Chastain on January 8,1939, and thereafter refused to reinstate him, because he joined and:assisted the Federal; (2) that the respondent discharged Ralph Money-.maker and James Nall on January 9, 1939, and thereafter refused toreinstate them, because they joined and assisted the Teamsters; (3)that as a result of the above acts the Federal and the Teamsters went-on strike on January 12, 1939; (4) that the respondent refused toreinstate upon application and thereby terminated the employmentof Dorothy Lewellen, Robert Graphman, Robert White, Charles W.Bainake, Vern Beaver, Marlin Hargis, and Frank L. Traux, becausethey joined and assisted the Federal and engaged in the strike; (5)'that on or about March 11, 1939, the respondent discharged and there-after refused to reinstate, Clovis Faulk, Clarence Peters, Ruel Faulk,Charles Baker, and Harold Baker, because they joined and assist cd''theTeamsters and engaged in the strike; (6) that the respondentdiscriminated against Oliver Lowden, Paul Miller, Ray Forehand,Garold Leslie, Otis Stinnett, Clarence Short, Ted A. Williamson,William Bewley, Albert Wollenweber, John Judson, and Harry Ludy,by employing them upon application for reinstatement as new em-ployees, thereby depriving them of all rights enjoyed by them prior tothe strike, and by furnishing them with inferior and less desirableduties and salaries, because they joined and assisted the Federal andengaged in the strike; (7) that the respondent, between December 1,1938, and the date of the complaint, urged, persuaded, and warned itsemployees to refrain from becoming or remaining members of theFederal or the Teamsters and kept under surveillance the meetingsand meeting places of the Teamsters; and (8) that the respondent onor about February 10, 1939, and at all other times refused to bargainwith the Teamsters, although the Teamsters at all such times was theduly accredited representative of a majority of the respondent'semployees in an appropriate unit.On April 4, 1939, the respondent filed an answer in which it deniedthat it had engaged in or was engaging in the alleged unfair laborpractices.On April 27 and May 2, 1939, the respondent amended itsanswer to set forth specific defenses to the unfair labor practices allegedin the complaint.The amended answers also pleaded as a defenseto the unfair labor practices alleged, that the Teamsters, the Federal,the members, and officers thereof conspired to, and did, obstruct andrestrain the transportation of respondent's products in interstatecommerce, used and threatened violence, and aided and abetted theO 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse and threat of violence,against the respondent's employees andiproperty.Pursuant to notice,a hearing was held at Indianapolis,Indiana,;on various dates between April 10 and May 5, 1939, before AlbertLohm, the Trial Examiner duly designated by the Board. The Board,the respondent,the Teamsters,and the Federal were represented bycounsel and participated in the hearing.Full opportunity to be heard,.to examine and cross-examine witnesses,and to introduce evidencebearing upon the issues was afforded all parties.During the hearing the Trial Examiner permitted counsel for theBoard to introduce evidence concerning the wages and hours'of the.respondent's truck drivers.Althoughthe respondent objected to theintroduction of this evidence on the ground that it was immaterial,it joined with counsel for the Board in a motion, granted by the TrialExaminer, that the Trial Examiner transmit a transcript of this evi-dence to the Administrator of the Fair Labor Standards Act.Although this evidence was not material to the issues in this proceed-ing, the respondent was not prejudiced by its admission.The TrialExaminer at no time instructed the reporter to transmit this evidence'to the Administrator of the Fair Labor Standards Act.Moreover,,in his Intermediate Report he reversed his ruling on the above motion.His ruling denying such motion is hereby affirmed.At the conclusion of the hearing, the respondent moved to dismiss;the complaint-in Cases Nos. C-1438 and C-1439 on the ground thatthe allegations were not supported by substantial evidence.The TrialExaminer denied this motion in his Intermediate Report and his rul-ing is hereby affirmed.The respondent also moved to dismiss thepetition in Case No. R-1368 on the grounds(1) that the Teamsters,its officers and members,committed acts of violence against the re-spondent'semployees and property and conspired to restrain re-spondent's interstate shipments;(2) that the Teamsters did not at anytime represent a majority of employees in an appropriate unit.TheTrial Examiner did not rule on this motion.We find no merit inthe grounds advanced by the respondent for dismissing the petition.However, in view of our findings in Section VI below,and for thereasons there stated, the petition in Case No. R-1368 will be dismissed..The respondent moved to quash the proceedings on the grounds(1) that the Rules and Regulations of the Board, in so far as theyrequire the applications for subpoenas to specify"the nature of thefacts to be proved" by witnesses,are unconstitutional,and (2) thatthe Trial Examiner was biased against it.The respondent's firstcontention is without merit.The respondent's second contention, aselaborated in its brief,exceptions,and during the course of oral argu-ment before.the Board,is based primarily on the assertion that theA ACME-EVANS COMPANY75;Trial Examiner's rulings, his examination of witnesses, and his gen-eral conduct of the hearing, revealed partiality toward counsel forthe Board and the Unions and hostility toward the respondent.2An,examination of the record fails to disclose the unequal treatment' ofwhich the respondent complains.The respondent also asserts that the-Trial Examiner did not apply the Board's rules regarding the appli-cation for subpoenas as to counsel for the Board and the unions and.arbitrarily denied the respondent's applications for subpoenas.Thereis nothing in the record to support the claim that the respondent wasimproperly denied subpoenas.Four of the respondent's applications-were denied by the Trial Examiner. These were for Lowell Chastain,Hugh Gormley, Joseph Williams, and Bruce Travis, all of whom had.previously testified as witnesses for the Board and had been fully-cross-examined by the respondent concerning matters material to the'issues in this case.The respondent in its application requested thesewitnesses to produce the membership cards of the Teamsters for the,years 1935-1938, and the membership cards of the Federal for the year1938.This type of evidence had been properly ruled immaterial to the:issues in the. case by the Trial Examiner when the respondent sought.to elicit it on cross-examination of these and other witnesses.Apart,from the respondent's request for the membership records of the'Unions, the respondent did not indicate the nature of the evidence itdesired to adduce from these witnesses and it does not appear thatthey would have testified on any matter not fully probed when theyfirst testified and were cross-examined at the hearing.3We find thatthe respondent was not prejudiced by the Trial Examiner's rulingsdenying its applications for the above-described subpoenas.His,rulings are hereby affirmed.We further find that the respondent wasaccorded a full and fair hearing and that the record does not sustainits charge that the Trial Examiner was biased against it.The TrialExaminer's ruling denying the respondent's motion to quash theproceedings on the grounds above set forth is hereby affirmed.The respondent filed a motion that the Trial Examiner report evi-dence concerning the alleged violation of the Federal Anti-Trust Act2Numerous other grounds were assigned by the respondent in support of its claim ofbias.The respondent claims (1) that the Trial Examiner did not read the respondent'sbrief; (2) that without warrant he repeatedly accused respondent's counsel of improperconduct; (3) that he interrupted the respondent's witnesses with antagonistic questions;(4) that he deferred ruling on the admissibility of the respondent's exhibits to hamperthe respondent in the presentation of its case; and (5) that he failed to rule on certainmotions made by the respondent.These assertions find no support in the record.Therespondent also claims bias because the Trial Examiner made rulings during the hearingadverse to it.This position is without merit.SeeNational Labor Relations Board v.Stackpole Carbon Company,105 F. (2d) 167 (C. C. A. 3) cert. den. 60 S. Ct. 142;Wilson & Company, Inc., v. National Labor Relations Board,103 F. (2d) 243 (C. C. A. 8).EOne of these witnesses testified when recalled by the respondent for that purpose.It does not appear that the others would not have voluntarily resumed the stand had therespondent requested them to do so. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the Department of Justice and a motion for a speedy determinationof the proceedings.The former motion was denied and the lattermotion was granted by the Trial Examiner in his Intermediate Re-port.The Trial Examiner also granted motions by counsel for theBoard and the respondent to conform the pleadings to the proof.These rulings are hereby affirmed.During the course of the hearing, and in his Intermediate Report,the Trial Examiner made numerous other rulings on motions and onobjections to the admission of evidence.Certain of these rulings arediscussed in Sections III and V below.We have reviewed the rulingsof the Trial Examiner and find that no prejudicial errors were com-mitted.The rulings, except as hereinafter noted, are hereby affirmed.On December 1, 1939, the Trial Examiner filed an IntermediateReport, copies of which were duly served on all parties, finding thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act, and recommendingthat the respondent cease and desist therefrom and take certain affirm-ative action, including reinstatement of employees with back pay,to effectuate the policies of the Act.Exceptions to the IntermediateReport were thereafter filed with the Board by the respondent.On March 5, 1940, oral argument was had before the Board inWashington, D. C.The respondent, the Teamsters, and the Federalappeared and participated in the argument.Upon the motion of counsel for the Teamsters and the Federal, theBoard agreed to consider briefs which had been filed with the TrialExaminer in its determination of the issues herein.A similar requestby the respondent, contained in its exceptions to the IntermediateReport, is hereby granted.All briefs have received consideration bythe Board. The Board has also considered the exceptions filed by therespondent to the Intermediate Report of the Trial Examiner and,except in so far as the exceptions are consistent with the findings offact, conclusions of law, and order set forth below, finds them to bewithout merit. In its exceptions the respondent requested leave toadduce additional evidence.Such evidence included all the respond-ent's exhibits, matters embodied in offers of proof, and oral testi-mony excluded by the Trial Examiner at the hearing. Certain ex-hibits included in the respondent's request are admitted in SectionIII below.4The other evidence is irrelevant and immaterial to theissues inthis case.The request to adduce additional evidence, withthe exception of the exhibits admitted in Section III below, is herebydenied.4These exhibits are numbered 110, 125,130, 106,131, 132,and 31 to 69. ACME-EVANS COMPANY77Upon the basis of the entire record, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAcme-Evans Company, an Indiana corporation with its principaloffice and place of business in Indianapolis, Indiana, is engaged in the-manufacture of flour, meal, grain and cereal products, and in the-purchase and sale of cereals and cereal products.In the conduct of its business the respondent owns and operatesseveral grain elevators and flour mills in Indianapolis, Indiana, and,employs about 150 employees. In 1937, 50 per cent of the raw mate-rials purchased by the respondent, amounting to an expenditure of$1,647,000, originated outside the State of Indiana; 85 per cent of the-products manufactured by the respondent in 1937, the gross sale valueof which amounted to $3,940,000, were shipped outside the State ofIndiana.At the hearing the respondent agreed that it was engaged in inter--state commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21873 is a labor organization charteredby the American Federation of Labor. It admits to membership all:production, maintenance, and clerical employees of the respondent.International Brotherhood of Teamsters & Chauffeurs, Stablemen,and Helpers Local Union 135 is a labor organization chartered bythe American Federation of Labor. It admits to membership em-ployees of the respondent engaged in the occupation of truck driving,.and employees of other firms in the city of Indianapolis, Indiana, who,are similarly employed.M. THE UNFAIR LABOR PRACTICESA. BackgroundIn December 1935 the respondent employed Ray F. Sopher as its:plant superintendent, in charge of the respondent's production work..In the spring of 1936 Fred Wagner, the respondent's general fore-man, left the respondent's employ and Ernest Beachman, a weigh-master, was advanced to the position of general foreman. Sopherand Beachman, subject to the direction of the respondent's officials,.have been in charge of the respondent's production and maintenance.work since 1936. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDIn July 1936 the respondent employed Lowell Chastain as a clericalassistant to Sopher.When Chastainwas employed Sopher instructedhim to observe all activity among the employees and to report it.Sopher also informed Chastain that hehad foundWagner,the formergeneral foreman,unsatisfactory because he failed to make such re-ports.Pursuant to Sopher's instruction,Chastain continuously keptSopher aware of activity in the plant,including union activity.' . Oneof the first duties assigned to Chastain was the preparation of applica=tion blanks.On the regular blank used by the respondent,Sopherinstructed Chastain to insert an inquiry concerning the union affili-ations of the applicants.On occasions Sopher made thorough investi-gations of this subject before employing applicants.,In May 1938 Sopher and Beachman ascertained that an applicantnamed Thomas Markovich did not belong to a union before therespondent hired him. - After Markovich was employed,Sopher hadChastain watch him to learn if he visited the headquarters of theMeat Packers' Union during his lunch hour.The Committee for Industrial Organization secured some member-ships among the respondent's employees in the summer of 1937.Agroup of workers met at the home of one Robinson,an employee, inJuly 1937 and decided to form an inside union to combat the C. I. O.The group asked Orrie Powell,the respondent's elevator foreman,to assist them, and Powell agreed to do so after obtaining the ap-proval of Sopher, Samuel Harrell, a vice president,and J.L. Lip-pincott, the respondent's treasurer.At about this time, Sopher askedChastain to report all activity among the employees to him.'There-after, Powell discussed the proposed inside organization with numer-ous employees during working hours in the plant.Two meetingswere held for the purpose oforganizingthe inside union.Noticesannouncing the time and place of the meetings were posted on thetime clocks in the plant.The meetings were held in the evening onthe respondent's property with Sopher'spermission.'At the firstmeeting Sopher addressed the employees and Powell was electedtemporary chairman.In the week elapsing between the first andsecond meetings there was considerable discussion of the proposedorganization on the respondent'sproperty during working hours.Powell participated in these discussions;he also asked Harrell, avice president,to suggest an attorney for the inside union.Harrellnamed an attorney and Powell instructed two employees to interviewhim.In this manner,the services of an attorney were obtained.6There was no evidence in the record as to what activity otherthan unionactivityChastain was instructed to, and did, report.9The recordis silentconcerning the nature of the "activity" Chastainwas instructedto report.7 Although the respondent usually operates a night shift, none of theemployees wereexcused from work to attend the meetings.A ACME-EVANSCOMPANY79At the second meeting Powell, the attorney, and Timmons, a millforeman, spoke to the employees.The employees decided at thismeeting to abandon the attempt to form an inside union and therewas no further discussion or activity on its behalf.Coincident with the above attempt to form an inside union, Beach-man made his views concerning outside unions known to several em-ployees.He stated that it was against the respondent's policy tohave a union in its organization and that the respondent could find^tnumber of reasons to lay off employees suspected of having joinedalunion.The respondent's interest in, and inquiries into, the union activityof its employees, its support of the 1937 attempt to form an inside.union, and Beachman's anti-union remarks, clearly demonstratedduring this period its opposition to "outside" unions.The com-plaint did not allege that the acts and conduct heretofore discussed-constituted unfair labor practices, and we make no finding to thateffect nor predicate any order upon such findings or determination.However, the respondent's conduct prior to December 1938 is relevantand material in the evaluation of the respondent's subsequent actsand conduct and we have considered it in that connection.8B. Interference, restraint, and coercionIn the early part of December 1938 the respondent's mill workersbegan discussing the possibility of organizing a union. Lowell-Chastain, AlbertWollenweber, an electrical worker, Paul Miller, areceiving clerk, Charles Bainake and Lee Doerre, tinsmiths, andAlbert Dillon, ,in overseer in one of the respondent's mills, led thediscussions among the mill workers.On or about December 12Chastain telephoned Hugh Gormley, the representative of the Ameri-can Federation of Labor for the State of Indiana, and arranged fora meeting of the respondent's. mill workers on December, 17.On December 14 Chastain told Charles Powell, a sewer, about themeeting with Gormley scheduled for December 17 and the effortsbeing made to form a union. This conversation did not occur onthe respondent's time or property.Powell immediately told Beach-man that a union was being formed among the mill workers. Beach-man asked Powell who had been talking in favor of a union. Powellnamed Chastain, Wollenweber, Miller, Doerre, and Bainake.Laterthat day Powell stopped by Beachman's office to report that theunion meeting had been postponed until December 19.Beachmanrelayed all the information obtained from Powell to Harrell, a vice8 SeeNational Labor Relations Boardv.PacificGreyhound Lines, Inc.,303 U. S. 272;International Association of Machinists,etc.,v.NationalLaborRelations Board,110 F.(2d) 29(App. D. C.), pet. for cert. granted 60 S. Ct. 721. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident, and to Sopher.Sopher immediately discussed the matter-with J. L. Lippincott, the respondent's treasurer.On December 15, 1938, Harrell discussed the reports concerning-the union activities of the employees at a meeting of the respondent'sexecutive committee.This committee, composed of Edgar H. Evans,chairman of the respondent's board of directors, Isaac E. Woodard,president of the respondent, and Samuel R. Harrell and John A.Reis, vice presidents, manages the respondent's business between meet-ings of its board of directors.Harrell told the committee that he-had information to the effect that Chastain and Wollenweber wereinteresting themselves in a union.Reis suggested that Sopher becalled before the committee and questioned about Chastain's activi-ties.This was done. Sopher reported all he had heard from Beach-man concerning the union activities of Chastain and other employees.The executive committee instructed Sopher to ask Chastain if he wasinterested in a union.Sopher then approached Chastain and asked him if he had engagedin union activities.Sopher told him that his name had been turnedin to Lippincott as a charter signer, but that he (Sopher) did notthink Chastain "was that kind of a boy." Chastain denied that hehad been engaging in union activities. Sopher told Chastain onDecember 15 that he was in a wonderful position to bring all con-fidential information to him, because he (Sopher) could not questionthe employees himself.Sopher then reported the outcome of hisinvestigation to Harrell.Shortly after the December 15 meeting of the respondent's execu-tive committee, Harrell calledWollenweber into his office.Harrellremarked that Wollenweber's name had been reported to him in con-nection with a union meeting and he asked Wollenweber if it wasto be a C. I. O. meeting.Wollenweber declined to answer.Harrellthen inquired ifWollenweber had joined a union.Wollenweberreplied that he had not.Harrell asked if he was going to join.Wollenweber replied that he did not know.Wollenweber testifiedthatHarrell said that meetings such as the one he was interestedin could cause "a lot of commotion that wasn't agreeable."Harrelldenied making that statement.Under all the circumstances in thiscase, and in the light of Harrell's strenuous inquisition of Wollen-weber regarding his union activities, we find that Harrell made thestatement attributed to him by Wollenweber.Between December 15 and 19 there was considerable union activityin the plant.Various employees reported such activity to Sopher andto the respondent's other officials and were closely questioned concern-ing their reports.On December 19 several of the respondent's millworkers met with Gormley and organized the Federal. On Decemberi ACME-EVANSCOMPANY8121 Charles Dillon, who was one of the first advocatesof a union and-one of the persons who signed the charter of the Federal, reported the-occurrencesat a Federal meeting to his foreman who, in, turn, arrangedfor him to talk with Hughes Patten, one of the respondent's vice presi-dents.The details of Dillon's reports are discussed. in Section III C 1,below.Dillon testified that he requested a wage increase from his fore-.man atapproximately the same time that he made his reports concern-ing the Federal meeting.He also stated that he lost, interest in theunion after he had talked to his foreman on December 21. Dillon was.granted a wage increase on December 27 and promoted to the position.of foreman.Thereafter he resigned from the Federal.Althoughnumerous other employees were granted wage increases on December27,Dillon'swasby far the most substantial increase given.Thesecircumstances are strongly persuasive of the conclusion, and we find,that Dillon's disclosures of union information were, if not actuallyinduced by the respondent, well rewarded."On December 23, 1938, seven of the respondent's nine truck driversjoined the Teamsters.Thereafter Ralph Moneymaker solicited themembership of John Romine and Alfred Gosney, the two non-uniondrivers.Various other drivers who had joined. the Teamsters, includ-ing James Nall, also solicited their membership and invited them to'Teamsters'meetings.In his testimony at the hearing Romine ad-mitted that during this period he acted as "stool pigeon" for the re--spondent.That the union activities prevailing among the respond-^ent's truck drivers were reported to the. respondent's officials is, evidentfrom the fact that on December 21 Lippincott called Otto Nall, a:salesman,into his office and asked him if his son. James belonged to aunion.Lippincott remarked that he had heard. that some of the driverswere interested in a union.Lippincott instructed Otto Nall to findout who these drivers were.Otto Nall made the requested inquiryof his son and later reported to Lippincott that James Nall was notaffiliated with any union.Also in December 1938 John Parson, a fore-man, asked one of the truck drivers if he knew anything about the'Teamsters.The driver professed ignorance on the subject and Parsonreported the result of his inquiry to Clarence McGowan, the truckforeman.By December 30 the respondent's officials had a list of the employeeswho were the most active in. sponsoring the Federal and the Teamsters.9 Prior to the passage of the Fair Labor Standards Act, Dillon had worked'as an over-seer in the feed mill at 58 cents an hour, earning about $35 a week. After the Federalregulation of hours,he continued to do the same type of work but his weekly earnings'were reduced to $25.The respondent claims that Dillon was promoted to allow himto earn a wage commensurate with his duties and ability.We do not question Dillon'sworth to the respondent.But the respondent's failure to promote him; although he hadmade several requests for wage increases,until he disclosed union information in themanner.described above,clearly reveals the occasion for his advancement. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDSopher and Harrell prepared a statement of the respondent's policiesregarding personal activities in the plant and decided to communicatethis statement to some of the employees.This was done on January3 and 4, 1939.About 20 employees were called into Sopher's office ingroups of four or five.Half of these employees were active support-ers of the union; the others were apparently innocent of any union ac-tivity.There were four such conferences on January 3 and one onJanuary 4. Sopher, Beachman, and a stenographer were present atall conferences; Harrell was present at all but one. Sopher read thestatement he and Harrell had prepared, which was as follows :For a matter of some time there have come to our attention nu-merous cases indicating neglect of company duties on the part ofcertain employees.This concerns us only because of the effectsuch (or your) neglect of duty is having upon other men and theincreasing disregard of company interests throughout the plants..Now it so happens that a great deal of this neglect of duty isoccasioned by personal activities on the part of some employees,conducted on company time and company premises. As you know,the company has always maintained a very fair attitude toward allits employees and it intends to follow out this policy in the future.The record of the company requires no apology.In the interest of discipline and efficiency, and to promote yourown welfare with the company, it is our duty to let you know thatwe disapprove of inattentions to business during working hoursand while you are being paid by the company.While you are working for us, and while we are paying you,your duty is to do the Acme-Evans job in the Acme-Evans way,with a complete disregard of all personal enterprises.This iswhat you are paid for and this is what you are here for, and youmust use all time available while on duty to secure maximum re-sults for the business.Each and every individual is expected in the future to confinehis efforts to the job allotted to him, and while he is on thepremises and being paid for his working time, he may not solicitother members of the organization for any purpose, whether topurchase lottery ticket, join a union, arouse interest in a baseballteam, or other purposes.This company, which is the oldest in Indianapolis and has anunequaled record of fairness and security of employment, willtake all necessary steps to protect that record and its employees'security in the event of further neglect of duty on your part.If you are not satisfied with this declaration of policy and feelyou cannot give your undivided attention to the duties assignedyou, we will accept your resignation.4 ACME-EVANS COMPANY83This statement was brought only to the attention of the employeeswho were included in the January 3 and 4 conferences. It was notposted in the plant or in any other way communicated to the otheremployees.On January 8, 1939, the respondent's truck drivers who were mem-bers of the Teamsters met at the Teamsters' Hall on MassachusettsAvenue in Indianapolis.Clarence McGowan, foreman of the respond-ent's truck drivers, drove by the hall and was seen by many of therespondent's employees.After he had passed the hall several times,one of the respondent's employees called to him.McGowan did notreply, but he ceased cruising by the hall.McGowan was seen drivingby the hall again on January 11 when the members of the Teamstersand the Federal met and agreed to the strike, discussed below.McGowan did not testify at the hearing to explain his conduct onJanuary 8 and 11. In the absence of any explanation of his conduct,and in view of the other efforts made by the respondent to learn ofunion activities, we find that McGowan's purpose in repeatedly drivingby the Teamster's hall was to observe the employees attending themeetings and to discourage such attendance.10The respondent maintains that the course of conduct it pursuedfrom December 14 to January 3, namely, its investigations of unionactivities and its statement of policy, was motivated by a desire tomaintain efficiency in the plant and was not designed to discourageits employees in the exercise of their rights under the Act.The re-spondent insists that the advent of the unions caused neglect of work,and for that reason alone the respondent engaged in the conductdescribed above.To consider fully the respondent's contentions it is necessary toexamine its mode of operation.The respondent operates three millsin which it manufactures flour, cereals, meals and feed.The millsoperate in three 8-hour shifts under normal conditions.The functionsperformed by employees include manufacturing work, packing andloading, milling, elevator work, sack cleaning and repairing, and main-tenance work.The respondent, also has a trucking department inwhich it employs nine or ten truck drivers. In the performance ofall these functions the employees have many idle periods during theirshifts.For example, the respondent's packers customarily enjoy a15-minute rest period during every hour of their work.The millingemployees have a 5- or 10-minute rest period out of each hour whilethe mills are changing from one feed to another. In the sack depart-ment there are also occasions during the working clay when the employees are idle.Similarly, the truck drivers have occasional idle10 CompareIndiana & Arichipan Electric CompanyandInternational Brotherhood ofElectricalWorkers, Local Ba20 N. L. R. B. 989. :84DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiods while they are waiting for the mill workers to complete load-ing, and again between 5 and 5: 30 p. in. when they have returned tothe plant after completing their deliveries.The evidence is conclusivethat prior to January 3, 1939, the, conduct of the employees duringthese periods was not restricted by the respondent in any way. Theemployees customarily stepped outside the plant to smoke, engagedin various discussions, and visited between departments. Indeed, priorto January 3 personal activities in the plant were not confined to therest periods.We have already noted that the 1937 attempt to forman inside union involved solicitation during working hours.More-over, it was usual for employees, including foremen, to circulate lot-teries, baseball pools and punchboards during working hours.As lateas the end of November 1938 Foreman Timmons circulated a turkeypunchboard in the plant.The respondent did not reprimand or dis-cipline the employees for these personal activities prior to January.3,1939.11The union activities in the plant, beginning about the first ofDecember 1938, followed the general pattern of all personal activitiesin which the respondent's employees engaged.A good deal of the dis-.cussion occurred during the periods when the employees were idle;:however, much solicitation took place during the entire working day.The respondent's claim that the union activity caused neglect ofwork is based on the testimony of Sopher and Beachman that theyobserved various employees talking in groups and that the reportsthey secured from other employees disclosed that these discussions`involved the unions.The respondent did not introduce other evidenceat the hearing to sustain its claim that the union activity impairedefficiency.The record indicates that the personal activities which..customarily prevailed in the plant took the form of group discussionswhenever the employees were concerned with matters of general inter-est.Employees were never reprimanded for congregating in groups.and the respondent did not deem these group activities to cause neglectof work prior to December 14 when it became aware that the currentemployee discussions concerned the Federal.Having thus for several years tolerated widespread personal activityin the plant, the respondent's attitude abruptly changed with theadvent of the Federal and the Teamsters.Extensive inquiries werecommenced by the respondent's officials and supervisors to learn aboutthe union affiliations and activities of the employees.These inquiriesconsisted of surveillance of a Teamsters' meeting place and strenuousinquisitions of employees.Vice-President Harrell informed an em-11In 1931 and 1933,notices were placed on the respondent's bulletin board cautioningemployees against drunkenness and gambling in the plant.The widespread and undis-ciplined disregard of the gambling restriction reveals that the notice posted regarding';itdid not reflect the respondent's policy in the period we are considering. ACME-EVANS COMPANY85ployee whom lie questioned concerning his union affiliation that unionmeetings could cause commotion that "wasn't agreeable."By thusinvestigating the union activity of employees, the respondent learnedthe names of all the union leaders. It then called the sponsors of theunions, together with certain others, into conferences at which Sopherread a statement prohibiting personal activities in the plant.Theprohibition against personal activities was not deemed necessary untilthe employees began discussing the Federal and the Teamsters instead,of lotteries, baseball and inside unions.Nor was it contemplated toestablish a plant-wide policy. It was not communicated to the em-ployees who were not included in the January 3 and 4 conferences, andseveral persons testified at the hearing that they had never heard ofany restriction on their personal activities during working hours.Harrell testified at the hearing that the specific purpose of the pro-hibition against personal activities was to curb union activities.Edgar L. Ulrey, the respondent's assistant general superintendent,asserted that the statement was not designed to prevent employees from'discussing such subjects as religion, but that it did prohibit discussionsabout unions.12Under all the circumstances, we find that the statement prohibitingpersonal activities was directed solely at the union activities whichthe employees pursued. Such a prohibition against union activitiesalone, as well as the inquiries into and surveillance of union activities'discussed above, when other personal activities were permitted em-ployees during working hours and were not made the subject of inquiry:and investigation, necessarily conveyed to the employees the respond-ent's opposition to their self-organization, as such, and constitutedinterference, restraint, and coercion of employees in the exercise of therights guaranteed them by the Act.We find that the respondent, by inquiring and causing inquiries tobe made concerning its employees' union affiliation and activities, byrewarding the disclosure by Dillon of information concerning theunion activity of its employees, by its surveillance of the Teamsters'meeting places, by Ilarrell's statement to Wollenweber regarding union2 Ulrey also testified :Q. (By TrialExaminer.)...To what extentcan the employee converse onany subject he pleases during his rest period?A.Well, I wouldn't appreciate talking unionon the job,personally,if you justwant my personal opinion.Q. No, I want your opinion as assistant general superintendent as to what therights of theemployees are duringtheirrest period?A. I stillwouldn't want themto discussthat sortof subject.Q.Would that be the onlysubject hecouldn'tdiscuss?A. I wouldn't-well,on a moment'snotice thatis all I can think of. I wouldn'twant himto discussKu Klux Klan,or a lot of other organizations that I am notpersonallyin favor of,for personal reasons.283035-42-vol. 24-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDnmeetings,and by itsstatement of January 3, 1939, interfered with,restrained,and coerced its employees in the exercise of the rights guar-anteed in Section7 of the Act.C. The discharges of Chastain, Moneymaker, and Nall1.Lowell ChastainThe complaint alleges that the respondent discharged Lowell Chas-tain on January 6, 1939,13 because he joined and assisted the FederalThe answer admits the discharge of Chastain, but denies that it wasin violation of the Act.Lowell Chastain was employed by the respondent on July 26, 1936,.as a clerical assistant to Sopher.His duties consisted of runningerrands, doing stenographic work, and assisting in the preparation ofthe pay roll.14He retained this position until December 23, 1938, onwhich date he was transferred to the respondent's main office, wherehe worked until his discharge on January 6, 1939.At the time of hisdischarge Chastain earned $17 a week.As pointed out in Section III B above, Chastain became one of themost active supporters of the Federal in December 1938.His unionactivities came to the respondent's attention on December 14, 1938.On December 15 at Chastain's request Sopher furnished him with aletter of recommendation to enable him to secure a position with theDepartment of Justice. In the letter Sopher praised Chastain forhis industry, clean habits and thoroughness in his work.We havenoted that on December 15 the respondent's executive committee in-structed Sopher to ask Chastain if he was interested in a union, thatSopher did so on December 16, and that Chastain denied that he be-longed to a union.Later in the day on December 16, Sopher askedChastain to return the letter of recommendation and told him thatthe best thing he could do was to hunt another job. Chastain did notrelinquish possession of the letter on the ground that he had misplacedit although Sopher persisted in his request for its return for severaldays.13The respondent received numerous reports of Chastain's union ac-tivities both inside and outside the plant between December 15 and13The complainterroneously alleged that Chastain was discharged on January 8, 1939.This errorwas corrected by theBoard'smotion to conform the pleadings to the proof.14 As we havehereinabove noted, Chastain's earlier duties included reportingthe activityof employees in the plant.16 Sopher offered no adequate explanation of his desire to have the letter returned.Hetestifiedat the hearingthat he decided Chastainwas lying when Chastain avoided return-ing the letter and therefore he asked forthe letter.While thisexplanationmight accountfor Sopher's insistence on the return of the letter after December 16, it obviously failsto explain his initialrequest for it. ACME-EVANS COMPANY87December 23.On December 21 Albert Dillon told his foreman andHughes Patten, a vice president, what occurred at the December 19Federal meeting.Among other things, Dillon reported that Chastainhad disclosed the pay rates of employees and the number of employeesin the plant.On December 23, 1938, the respondent's executive committee decided,to transfer Chastain .from Sopher's office to the main office. Sopher,informed Chastain of his transfer and instructed him that he couldnot converse with any of the employees in the main office at any time.Erwin Stout, the respondent's secretary, assigned Chastain the dutiesof operating a mimeographing machine, printing, and taking Sopher'sletters.Stout instructed the office employees to refrain from talking.toChastain and placed Chastain in a small office adjacent to his whereno other employee worked. Stout forbade Chastain to solicit unionmembership or to discussunionsin the plant and instructed him toleave the premises entirely during his lunch hour. Stout testified thathe kept Chastain under close surveillance during his employment inthe main office.While employed in the main office, Chastain was frequently visitedby Charles A. Rhodes, the respondent's chemist.On these visitsRhodes professed great interest in the Federal and attempted to drawChastain into a discussion of the Federal.On January 5, 1939, Rhodesreported to the respondent in writing that Chastain had solicited hismembership.16Rhodes testified to the same effect at the hearing.Chastain denied soliciting Rhodes and the Trial Examiner credited hisdenial.In view of the finding of the Trial Examiner, who had anopportunity to observe both witnesses, and the other circumstancessurrounding the incident, we find that Chastain did not solicit Rhodesto join the Federal.On January 6 Chastain was called into the respondent's main officewhere Harrell and Sopher awaited him.He was handed a letter,signed by Sopher, discharging him (1) for engaging in union activi-ties in the plant both before and after December 23; (2) for revealingconfidential information; and (3) for the reason that his position inSopher's office was being discontinued.Chastain protested that hewas innocent of the charges against him and asked Harrell to produceor name the employee whose membership he was accused of havingsolicited afterDecember 23.Harrell refused to comply with hisrequest.16Rhodes"report,being respondent's exhibit number 110,was excluded by the TrialExaminer.His ruling is reversed and this exhibit is admitted in evidence,not to prove:the facts asserted therein, but for the limited purpose of showing the basis on which therespondent purported to act in discharging Chastain on January 6, 1939. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn their testimony at the hearing the respondent's officialsdisclosedtheir resentment of Chastain's activities in behalf of the Federal 7The record leaves no room for doubt that the respondent disliked hisunion activity and upon learning of it immediately took steps to pre-vent it.Thus, it made coercive inquiries concerning Chastain's sup-port of the Federal, both of Chastain and of other employees in theplant.Sopher's urgent demand on December 16, when the respondentbecame convinced of Chastain's interest in the Federal, for the returnof the letter of December 15 praising Chastain's ability, indicates thatthe respondent was then considering the desirability of discipliningChastain to prevent him from organizing the employees in the Federal.Thereafter, when Chastain persisted in his union activities, the re-spondent transferred him from his position with Sopher, isolated himfrom general contact with other employees,, and placed him under anexpress injunction, not then applied to other employees, to refrainfrom activity on behalf of the Federal.Finally, on January 6; theday after Rhodes reported that Chastain had asked him to join theFederal, Chastain was summarily discharged without an opportunity,despite his request, to confront Rhodes, whose accusation againstChastain we have found was untrue.The respondent's course of con-duct with respect to Chastain is strongly persuasive of the conclusionthat the reason for Chastain's discharge was a desire on the part ofthe respondent to discourage membership in the Federal.An analysisof thereasons assignedby the respondent for its conduct confirms thatconclusion.The respondent asserts that an important factor in both the transferand discharge of Chastain was his union activity in the plant.ThisActivity consisted of his solicitations for the Federal prior to December23 and the report that he solicited Rhodes after December 23. In viewof the prohibitions placed by the respondent upon Chastain after histransfer, we are convinced and we find that the primary reason forhis transfer was to place him in a position where he could not suc-cessfully pursue union activities.No other employee was at this timeprohibited from or disciplined for engaging in union or other activityin the plant,and, as-we have seen, employees did engage in variousforms of activity during working hours on company premises. Sophertestified that Chastain's union activities did not cause him to neglecthis work or impair his efficiency.Under these circumstances, thetransfer and discharge of Chastain because he pursued union activity?'The respondent's officials asserted that they disapproved of Chastaln's union activityon company time and property.That their dissatisfaction was with union activity,rather than with the time and place in which Chastain pursued it, is apparent from ourfinding in Section III B that personal activity of all descriptions,except union activity,was acquiesced in by the respondent and in fact pursued by the respondent's supervisoryrmq,doyees. ACME-EVANS. COMPANY89-in the plant.prior to December 23 was not a disciplinary measure forthe infraction of 'a generally applied business regulation, but was adiscriminatory penalty because of the particular kind of activity inwhich he engaged, namely, union activity, and because he was an out-standing participant in such activity.Similarly, when the respondentinstructed only Chastain to refrain from solicitation it imposed a dis-criminatory condition on his employment.We have found that Chas-tain did not violate that condition by soliciting Rhodes on January 5.Indeed, if Chastain had solicited Rhodes, his discharge for the infrac-tion of the discriminatory ruling prohibiting him from doing so, whichwas designed by the respondent to punish Chastain for and to discour-age membership in the Federal, would be in violation of the Act.Under the circumstances above discussed, the assignment of Chastain'.-,'union activities in the plant as a reason for his discharge is a clearadmission of discrimination 18The respondentassertsthat another factor in Chastain's dischargewas itsbelief that he had disclosed confidential information at a Fed-eralmeeting.Chastain denied that he divulged the information.However, he had access to it in connection with his pay-roll work andon December 19 or 20 Stout, the respondent's secretary, saw Chastainjotting down the pay rates of employeeson a slipof paper.Chastaindid not explain the latter incident.With respect to the confidentialcharacter of the information, the number of employees in the plantcould not have been considered confidential informationsince IsaacWoodard, the respondent's president, disclosed this information to allthe employees at a meeting on December 21. Similarly, the pay' ratesof employees had for many years been kept in the time clocks availablefor inspection by everyone in the plant. It is true that about a yearand one-half before the hearing the respondent removed them to themain office;however, Chastain denied being instructed that the payrates assumed a confidential aspect after their removal from the timeclocks.l9We do not deem it necessary to determine whether Chastain divulgedthis information or whether it was confidential, as the respondentclaims.In the first place, although the respondent was informed ofthe alleged disclosure.of information when it transferred Chastain,we have found from the circumstances attending his transfer, print>eMatter ofBotany Worsted MillsandTextileWorkers Organizing Committee,4'N. L.R. B. 292, enf'd as mod.,Botany Worsted Mills V.-NationalLaborRelations Board,106F. (2d) 263(C. C. A. 3).>eThe respondent offered in evidence an exhibit, numbered125, beinga stenographictranscript of the conference at which Chastain was discharged,which it claims establishesthat Chastain himself considered this information confidential.The Trial Examiner ex-cluded this exhibit.His ruling is reversed and it is admitted in evidence for the purposefor which the respondent offered it.A consideration of the exhibit fails to sustain therespondent's position. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent transferred Chastain for discriminatory 'reasons.We arenot persuaded that the respondent gave the alleged disclosure of in-formation any greater consideration when it decided to dischargeChastain.However, if the respondent's alleged belief that Chastainimproperly disclosed confidential information did, as the respondentasserts, enter into its decision to transfer Chastain, we cannot believethat the respondent would twice punish him by discharging him forthe same offense. In the second place, the respondent has admittedthat its discharge of Chastain was based in part on reasons we haveheretofore found to constitute discrimination.Even if Chastain'salleged disclosure of information played a part in his discharge, the:fact that the respondent's action was also prompted by other considera-tions designed to discourage membership in the Federal establishes aviolation of the Act.20The respondent finally contends that a factor in its determinationto discharge Chastain was a decision, reached about the time of hisdischarge, to abolish the position he had occupied in Sopher's office.After Chastain's transfer Sopher and Beachman took over the tasksChastain had performed.The respondent at the hearing announcedits intention to maintain that arrangement in the future.Althoughthe respondent claims it had long contemplated the desirability ofreassigning the work in Sopher's office in this manner, the evidenceshows that the discriminatory discharge of Chastain furnished theoccasion for its action and that the respondent was not motivated byany such consideratiofi as it now advances in discharging Chastain.We therefore find no merit to the assertion that Chastain wasdischarged for that reason.We find that the respondent, by discharging Chastain on January6, 1939,-.discriminated with respect to his hire and tenure of employ-ment, thereby discouraging membership in' the Federal, and therebyinterferingwith, restraining, and coercing its employees" in theexercise of the rights guaranteed in Section 7 of the Act.20Matter of The Louisville Refining CompanyandInternational Association of Oil Field.Gas Well, and Refinery Workers of America, 4 N.L. R. B. 844, enf'd as mod.,NationalLabor Relations Boardv.LouisvilleRefining Company,102 F. (2d) 678 (C. C. A. 6).See alsoMatter of Hercules-Campbell Body Co., Inc.andUnited Automobile Workers ofAmerica, etc.,7 N. L. R. B. 431;Matter of American Manufacturing Company, Inc.,andInternational Association of Machinists, etc.,5 N. L. It. B. 443 ; enf'd as mod.,NationalLabor RelationsBoard v.American Manufacturing Company,106 F. (2d) 61 (C. C. A. 2) ;Matter of The Kelly-Springfield Tire CompanyandUnited Rubber Workers of AmericaLocal No. 26, et al.,6 N. L. R. B. 325, enf'd,The Kelly-Springfield Tire Company v. National.Labor Relations Board,97 F.(2d) 1007(C. C. A. 4).See alsoNational Labor RelationsBoard v. Remington Rand, Inc.,94 F. (2d) 862 (C. C. A. 2), cert. den. 304 U. S. 576, andNational Labor Relations Board v. Stackpole Carbon Company,105 F. (2d) 167 (C. C. A..3), cert. den. 60 S. Ct. 142, where it has been held that an employer must answer for theconsequences of a strike caused only in part by his unfair labor practices. ACME-EVANS COMPANY912.Moneymaker and NallThe complaint alleges that Ralph Moneymaker and James Nallwere discharged on January 9, 1939, because they joined and assistedthe Teamsters.The respondent's answer admits the discharges, butdenies that they were in violation of the Act.Moneymaker and Nall had worked for the respondent about 11 and7 years respectively.At the time of their discharges they were em-ployed as truck drivers, earning about $25 a week.Moneymakercustomarily instructed new drivers hired by the respondent concerningtheir duties.'Moneymaker and Nall, together with five of the respondent's ninetruck drivers, joined the Teamsters on December 23, 1938.There-after, both men actively solicited the membership of Romine andGosney, the two drivers who had not joined the Teamsters. Aspointed out in Section III B above, the respondent was fully advisedconcerning the activities of Moneymaker and Nall.Moneymaker and Nall were among the first group to whom Sophergave his talk forbidding personal activities on January 3, 1939.AfterSopher's talk, the truck drivers gathered in the garage to preparetheir trucks for the next day's deliveries.While the drivers wereassembled, there, Moneymaker, said that if he lost his job because ofthe union he knew two fellows who would go home in an ambulance,and Nall said "that goes for me too, if I have to go to jail for it."These statements were not addressed to anyone directly."On theevening of January 3, Romine, by appointment, visited Lippincottat his home and reported the occurrence at the plant in full.Romine,latermade a written report of this incident.22Parson also relatedthe incident to the respondent in writing, although he had never beforemade it a practice to report occurrences in the garage.On January 9, 1939, Moneymaker reported to work at the usualtime in the morning.After he had finished loading his truck, Clar-ence McGowan, the garage foreman, told him that Beachman wanted'to see him.Moneymaker waited in the garage until about 11 a. in.,when Beachman called him into the respondent's laboratory where.Sopher and Lippincott were waiting.On a table were his pay checks,a letter, and his discharge papers.Moneymaker asked why he wasbeing discharged, and stated that lie had not violated the respond-ent's instructions forbidding discussion of unions on the premises.21Moneymaker and Nall denied making the statements.However,upon the basis of therecord,we find that the statements were made by them.22 This report, being respondent'sexhibit numbered 130, was'excluded by the TrialExaminer.His ruling is reversed and this exhibit is admitted in evidence for the limitedpurpose of establishing the basis on which the respondent purported to act in dischargingMoneymaker and Nall. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDSopher replied that he had violated the instructions.Sopher then-toldMoneymaker to "get his rags and get going."Moneymaker ap-pealed to Lippincott, asking him if he had been unsatisfactory inhis work.Lippincott replied that his work had been satisfactory-"up until now."The letter given Moneymaker on this occasion stated'that he was being discharged for (1) neglecting his work, (2) en-gaging in personal matters in the plant before and after January 3,.and (3) threatening bodily harm to other employees.About 5 p. in. on January 9 Nall returned with his truck to therespondent's garage.McGowan told him that he was wanted in themain office.When Nall arrived there, he found Sopher 'and Beachman waiting.Sopher handed Nall a letter, substantially similar to.the one given Moneymaker, together with his discharge papers andpay checks.Nall asked Sopher to produce the man he was charged-with having threatened.Sopher refused to do so.ClarenceMcGowan, the respondent's garage foreman, made sev-eral comments concerning Moneymaker and Nall both- before andafter their discharges.On January 3 McGowan remarked to Otto,Nall that the plant was like a madhouse because some of the drivers.were mixed up in a union. On January 9- McGowan told severaltruck drivers who inquired as to the discharges of these employeesthat Moneymaker and Nall were "talking union too much" and were"mixed up in the union." In March 1939 McGowan discussed theirdischarges with some friends, not connected with the respondent, ina restaurant in Indianapolis.McGowan said Moneymaker and Nallweretwo of the best workers he had ever had, but that they "talkedtoo much about the unions" and were discharged for that reason.There can be no doubt that Moneymaker and Nall were discharged'to discourage membership in the Teamsters.The statements made bythem on January 3 were made after the respondent had addresseda few of its employees, including Moneymaker and Nall, concerning-the consequences they could expect for pursuing union activities.This=warning was preceded by persistent inquiries by the respondent intothe union activities of its employees and efforts by it to learn theidentity of the union leaders. Indeed, shortly before the statementswere made by these drivers, Nall had been questioned at the instanceof Lippincott, the respondent's treasurer, concerning his affiliationwith the Teamsters.The remarks made by Moneymaker and Nall onJanuary 3 in the presence of their fellow drivers reflected an appre-hension for their jobs which was the understandable result of, th,,.respondent's coercive inquiries into, and warning concerning, their-union activities.By their statements Moneymaker and Nall sought toforestall further employee reports to the management concerning-union activities,which they reasonably and correctly expected would- ACME-EVANS COMPANY93.lead to their own discharge.The circumstances which surrounded,and led to, the January 3 incident were of the respondent's makingand the respondent, being aware of the effect its violations of the Actrundoubtedly had upon the employees, could not have considered.such remarks as were made by Moneymaker and Nall.to be of a seriousnature.That the respondent used the January 3 incident as a guiseunder which it succeeded in ridding itself of two Teamsters' members.and thereby discouraged support of the Teamsters is evident from-themanner in which the respondent investigated the incident. ItTelied solely on the reports of Parson, its agent, and Romine, whocharacterized himself as the respondent's stool pigeon.Although.Moneymaker and Nall were old and extremely efficient and reliableemployees, the respondent gave them no opportunity to explain ordefend their conduct.This was a significant departure from therespondent's customary practice of warning employees concerning mis-conduct and permitting them to present their defenses before takingdisciplinary action.Finally, the respondent's garage foreman ad-mitted that these drivers were discharged because, of their union.activities.All of these circumstances indicate that the January 3incident supplied the respondent with a pretext for eliminating twomembers of the Teamsters from its employ.The respondent contends, however, that Moneymaker and Nallneglected their work and engaged in union activities in the plant bothbefore and after January 3. The claim that they neglected their work-finds no' support in the record.The -evidence shows that these em-ployees, with 11- and 7-year service records, had never been criticizedfor neglect of work and that at all times during their employment.-they were efficient, satisfactory workers. It-is true that they did engage'in union activities during working hours prior to January' 3.How--ever, as has been pointed out above, others also engaged in such activi-ties and the respondent had placed no prohibition on personal activities-prior to January 3.As in the case of Chastain, the respondent's assign-ment of these activities as a reason for the discharges of Moneymakerand Nall is a clear admission of the discriminatory bases for their-discharges.The respondent's claim that Moneymaker and Nall en-gaged in union activities during working hours subsequent 'to January-3,the date on which personal activities were prohibited, finds nosupport in the record.Upon the record, we find that the respondent discharged Money-maker and Nall on January 9, 1939, to discourage membership in the'Teamsters, thereby discriminating with respect to their hire and tenureof employment and interfering with, restraining, and coercing itsemployees in the exercise of the rights .guaranteed in Section 7 of theAct. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDD. The strike of January 12, 1939On Monday, January 9, 1939, Gormley, the representative of theAmerican Federation of Labor for the State of Indiana, arranged tomeet the respondent's officials,Woodard and Harrell, concerning thedischarges of Chastain and Urban Albright,23 members of the Federal.Gormley invited Joseph Williams and Bruce Travis, officials of theTeamsters, to accompany him.24Gormley asserted at the conferencethat the respondent had discharged the Federal members because oftheir union activities; the respondent's officials denied the accusation-Woodard informed Gormley that Albright had been merely laid off,and that Chastain had been discharged for cause.Woodard toldGormley that the two men would not be reinstated by the respondentand refused to discuss the cases any further.Before the conferenceadjourned, Harrell promised to mention the matter to the respondent'sboard of directors and give Gormley a final answer concerning Chas-tain and Albright on Wednesday, January 11.While the union officials were conferring with the respondent onJanuary 9, Moneymaker was being discharged.Nall was dischargedlater in the day.Gormley, Williams, and Travis returned to the planton January 10 to confer with Woodard and Harrell about the dis-charges of the truck drivers.The respondent's officials refused to rein-stateMoneymaker and Nall, stating that the Teamsters would not re-quest their reinstatement if they knew the reasons for the discharges.Williams asked what the reasons were but his question was notanswered.Gormley -again discussed the cases of Chastain and Al-bright, but the respondent was adamant in its refusal to reinstate them.During the discussion Gormley stated that the unions might have touse their "economical strength" if the respondent continued to dis-charge employees for union activities.On January 11 the Federal and the Teamsters held a joint meetingat which the members of both unions decided to strike in protestagainst the discharges of Chastain, Moneymaker and Nall.We findthat the strike of January 12, 1939, was the result of the unfair laborpractices of the respondent and that the employees who went on strikeceased work as a consequence of the respondent's unfair labor prac-tices.25On the morning of January 12 about 55 employees went on strikeand commenced to picket the plant. The strike was attended by vari-23 Albright is not a complainant in this case.24One Friesthuler also accompanied Gormley.zs The respondent claims that the strike was called by the Federal and the Teamsters=to coerce it into negotiating an agreement.The evidence shows that no request for anagreement was addressed to the respondent by either union prior to February 10, 1939.The respondent's contention that the strike was called to coerce it into negotiating anagreement is not supported by the record. ACME-EVANS COMPANY95ous altercations between the striking and non-striking employees:Themost serious encounter occurred on January 14, 1939, in front of MillC.Alfred Gosney, one of the two truck drivers who did not strike;was approached by Moneymaker, Harold Baker, and Clovis Faulk,who attempted to persuade him to join the pickets. Thereafter, a fistfight occurred between Moneymaker and Frank Mueller, a non-strikingemployee, in which Forest Keifer, a foreman, intervened.Money=maker and Keifer then exchanged blows until Blake Carter, a -non-striking employee, separated them.Graphman and a non-strikingemployee also engaged. in a fight from which Graphman emerged witha bleeding arm.Harold Baker also sustained a slight injury.Duringthis affray, over 35 non-striking employees left their work and sur-rounded the combatants.There was evidence that numerous non-striking employees were armed with clubs, iron bars, and knives.Dur-ing the incident C. Faulk was seen with a club, but there was no evi-dence that lie used it.Sopher and Beachman were present during theconflict and took no steps to restrain the non-striking employees.Al-though this incident provoked angry words from all, participants, noperson sustained serious injury and the respondent's property was notmolested.During the strike the pickets on several. occasions followed trucksdriven by non-striking employees to places in Indianapolis where de-liveries were made.On these trips the strikers urged the respondent'sdrivers to join the strike and urged the consignees of the flour to refusedelivery.The following pickets engaged in this or similar conduct :Robert Graphman, C. Faulk, Walter Seering, Clarence Short, JohnJudson, Harold Baker, Charles Baker, Ruel Faulk, Robert White,Bernard Reed, Raymond Keller, James Nall, Clarence Small, Vern'Beaver, Marlin Hargis, Charles Bainake, and Ted A. Williamson. Onone of these occasions two of the respondent's non-striking employeescarried iron pipes and one of them was arrested for carrying a con-cealed weapon.Although the striking and the non-striking employeesoften engaged in heated discussions and occasionally in fist fights dur-ing these encounters, the evidence shows (1) that none of the partici-pants was seriously hurt, (2) that the respondent's trucks were neverstopped by the pickets, and (3) that none of the respondent's property.was injured in any way.Although the strike was still current at the date of the hearing, byApril 1939 a majority of the employees had applied for reinstatement.`E. Discrimination in reinstatement of strikersThe complaint alleges and the answer denies that the respondent dis-criminated in reinstating 11 named persons to lesser positions upontheir application because of their support of the Federal and because 96DECISIONS OF NATIONALLABOR RELATIONS BOARDof concerted activities for the purposes of collectivebargaining.Appendix A contains a list of these employees, together with the posi-tions they occupied before the strike, the pay rates they werereceivingon January 12, 1939, the dates they applied for reinstatement, thedates of their employment, the positions they occupied at the date ofthe hearing, and their pay rates at the time of the hearing.All of thepersonslisted in Appendix A were members of the Federal and par-ticipated in the strike.The respondent concedes that it refused, upon application, to rein-statethe 11 persons listed in Appendix A to the positions they hadheld prior to the commencement of the strike. This refusal was basedon the ground that the positions of these persons had been filled be-tween January 12 and the dates on which they applied for reinstate-ment,either by the hiring of new employees, the transferof non-strik-ing employees, or the employment of strikers who returned prior toJanuary 24..The record shows that the positions of six of the persons listed inAppendix A were filled by new employees hired subsequent to thecommencement of the strike.26The record also shows that these strik-ing employees would have been reinstated to the positions they heldprior to the strike had the respondent, after applicationwas made,displaced, if necessary, the new employees hired to fill their positions.This the respondent failed to do, for the reason, as pointed out above,that it did not wish to displace the new employees hired subsequentto January 12.,Under Section 2 (3) of the Act, thesix strikerswhose positions weretaken by new employees hired subsequent to the commencement of thestrike, having ceased work in connection with a current labor dispute,and inconsequence of the respondent's unfair labor practices, remainedemployees for the purposes of the Act.Where, as here, a strike hasbeen caused by the respondent's unfair labor practices, the strikingemployees are entitled to their former positions upon making applica-tion therefor.27The failure of the respondent to reinstate these sixemployees to the positions to which they were entitled, by displacing, ifnecessary, the persons hired subsequent to the commencement of thestrike, in effect and in result discriminated, and constituted a discrimi-2'William Bewley's position was filled by J. Schafner;AlbertWollenweber's job wastaken by C. Harbaugh.Samuel Morgan was hiredto fillthe positions formerly occupiedby. strikers Ted Williamson and John Judson.The names of the new employees who tookthe positionsof ClarenceShort andHarry Ludydo not appear in the record.27Matter of Jeffery-DeWittInsulator CompanyandLocalNo. 455,United Brick andClay Workersof America,1N. L. R.B. 618, enf'dJeffery-DeWittInsulator Company v.N. L. R. B.,91 F (2d) 134 (C. C. A. 4),cert. den. 302U. S. 731 ;N.L. R. B. v. RemingtonRand, Inc.,94 F. (2d) 862 (C. C. A.2), cert. den.304 U.S.576;Matter of AmericanManufacturing Company atal.andTextileWorkers Organizing Committee,C. I. 0., 5N. L. R. B. 443, enfd as mod.,N. L. R. B. v.American Manufacturing Company,,106F. ;(2(1) 61 (C. C. A. 2).. ACME-EVANS COMPANY97nation, concerning hire and tenure of employment against such em-ployees.Such discrimination discourages union membership.28The positions of three of the persons listed in Appendix A werefilled by the transfer of non-striking employees prior to the dates onwhich applications for. reinstatement were made.29The positions, oftwo of the persons listed in Appendix A were filled by strikers whoreturned prior to January 24.30The record shows that these fivestriking employees would have been reinstated to the positions theyoccupied prior to the commencement of the strike had the respondent,after application was made, displaced, or shifted to other positions,the persons employed in their places subsequent to the commencementof the strike.This the respondent failed to do, for thereason, aspointed out above, that it did not wish to remove the persons employedin the places of these five strikers.The record does not show, nor doesthe respondent claim, that it could not have transferred the old em-ployees to the positions they held prior to the commencement of thestrike, thereby making the positions of these five striking employeesavailable for their reinstatement.That such transfers could have beenmade seems clear since the 11 persons listed in Appendix A were givenjobs in the plant and 36 new persons were hired subsequent to January12.Moreover, the employees retained in the positions of these:.fivestriking employees possessed much less seniority than the strikers 31The respondent offered no evidence, nor does it assert, that the personswho were retained in the positions these five striking employees had28Matter of American Manufacturing CompanyandLocal No. 55,United Brick and ClayWorkers of America, 5 N.L.R. B. 443, enf'd as mod., N.L.R. B. v.American Manufao-turing Company,106 F. (2d) 61(C. C. A. 2);Matter of Black Diamond Steamship Cor-porationandMarine Engineers'Beneficial Association,Local No. 33,3 N. L. R. B. 84,enf'd,Black Diamond Steamship Corp. v. N. L. R.B., 94 F.(2d) 875(C. C. A. 2),cert.den. 304 U. S. 579;Matter of McKaig.JHatch,Inc.andAmalgamated Association of Iron,Steel and Tin Workers of North America, Local No. 1139,10 N. L. R. B. 33;Matter ofWesternFeltWorks, a corporation,andTextileWorkers Organizing Committee,etc.,10N. L. R. B. 407;Matter of Denver Automobile Dealers Association,at al.andCapitolAutomotive Lodge No. 606,International Association of Machinists,10 N. L.R. B. 1173;Matter of Berkshire.Knitting MillsandAmerican Federation of Hosiery Workers, Branch#10,17 N. L. R.B. 239;Matter of Theurer Wagon Works, Inc.andInternational Union,United Automobile Workers of America, Locals259and 374,18 N. L.R. B. 837.29The following schedule shows the employees transferred to fill the positions of thestrikers :StrikerTransfereeRay ForehandOrrinWilliamsonOliver LowdenG. PopePaul MillerHervey Anderson10 Otis Stinnett was replacedby C. J.Cook and Garold Leslie was replaced by SydneySmall.81Thus,Paul Miller, who had been a receiving clerk for 8 years, was replaced by anemployee who had only worked a short time for the respondent.Ray Forehand, who.had worked for the respondent 3 years, was replaced by a person with less than 1 year'sseniority.Oliver Lowden,a man with 16 years' seniority,was replaced by an employeewho had worked for the respondent less than one year.Otis Stinnett,aman with 5years'seniority,was replaced by a much younger employee in point of seniority.GaroldLeslie,who had worked for the respondent 22 years, had been a head packer for 9 years.He was replaced by an employee with only 3 years' seniority. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDoccupied prior to the strike were so retained because of superior skillor ability.We have found that the respondent's refusal to displace:upon application of striking employees new employees hired subse-quent to the commencement of the strike constituted discriminationagainst the striking employees.Under the circumstances here pre-sented, the respondent's refusal to displace or shift to other positionspersons with less seniority employed subsequent to the commencementof the strike in the positions of these five striking employees, whenthe striking employees applied for reinstatement, was equallydiscriminatory.32We find that by the refusal to reinstate the 11 strikers listed inAppendix A upon application to the positions they occupied beforethe strike, the respondent discriminated with regard to their hireand tenure of employment, thereby discouraging membership in theFederal, and thereby interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.Independently of the foregoing, we find from the record thatthe respondent's refusal to reinstate these strikers to their formerpositions, and its conduct toward them subsequent to their applica-tions for reinstatement, were designed to punish them for their con-certed activity and thereby discourage membership in the Federal.When the persons listed in Appendix A applied for reinstatement,they were interviewed by Ulrey and George C. Dapp, an individualhired on January 16 to assist the respondent in operating its busi-ness during the strike.They were informed that their former posi-tions were filled and that they could choose one of three courses: (1)wait until, and if, their former positions became available; (2) taketheir separation papers; or (3) accept other employment in theplant at the rate of 40 cents an hour.The 11 persons listed in Ap-pendix A chose the last alternative.They were then required tomake out applications for employment, after which they were inter-viewed by Vice-President Reis who told them "if they played ballwith the company, the company would play ball with them." Theywere employed subsequent to their applications, at 40 cents anhour, in the positions and on the dates listed in Appendix A.Therespondent considered all these persons new employees, without;seniority or other rights incident to their previous employment.3382Matter of Stehli andCo., Inc.andTextile WorkersUnion of Lancaster,Pennsylvaniaand Vicinity,Local #133,11 N. L. R. B. 139T;Matter ofStewart DieCasting CorporationandUnited AutomobileWorkers of America, Local298, 14 N. L. It.B. 872.88 Seniorityis important in the respondent's plant in two respects:(1) it governs theselection of personsto be laidoff in a general reductionof forces,and, similarly, theselectionof persons to be taken back whenforces are increased;(2) it determines theamount ,of the yearly bonus the respondent pays its employees. ACME-EVANS COMPANY99The respondent claims that on January 24, 1939, it had sufficientpersonnel to take care of the business it then had on hand. Therespondent contends that it had no need for the striking employeeswho applied after that date, but that it improvised work for themto do.We find that these contentions are not supported by.the rec-ord.On January 11 the respondent employed about 178 persons.The strike reduced the number of employees to 125 on January 13.Between January 12 and January 24, 16 new persons were hired, 19strikerswere reinstated upon application, and several non-strikingemployees were transferred between departments.The record showsthat on January 24, 159 persons were working.Had these been suf-ficient, it is fair to assume that the respondent would then haveceased employing new employees.This the respondent did not do.Between January 24 and the time of the hearing, the respondenthired 20 new employees in addition to the 11 striking employees.At the time of the hearing the respondent's personnel totaled 182persons, a larger number than it employed prior to the strike.Underthese circumstances, we are convinced that the services of the 11persons listed in Appendix A were required for the operation of theplant.All these striking employees had been satisfactory workers andtheir seniority ranged from 2 to 22 years.Some of them had earnedas much as 60 cents an hour before the strike. It is unreasonableto believe that the respondent would have retained less skilled andexperienced persons in their positions, or, on the other hand, em-ployed them in positions which had to be filled at 40 cents an hourand with the loss of their seniority and other rights, had therespondent not been motivated by a desire to penalize them for theirstrike activity.That such was the respondent's motive is evidentfrom Reis' warning at the time of their employment to "play ballwith the company," and from the testimony of Ulrey.His testimonywas as follows :Q.What would you call it, putting an employee back to workat 400 an hour and taking his seniority rights and all rights andprivileges he may have enjoyed prior to the coming out on astrike;what would you call that when you went back to workand had those things taken away from you?A. I would consider it the cost of my folly.Q. The cost of your folly for having gone on strike?A. Absolutely.In view of the foregoing facts, and upon the record as a whole,we find that the employees listed in Appendix A were denied rein- 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement to their former positions and were employed in other posi-tions as new employees, with inferior wage rates and loss ofseniority and other rights, because of their association with the Fed-eral and their participation in the strike.By the above acts, we findthat the respondent has discriminated with regard to the hire, tenure,terms, and conditions of employment of its employees, and has inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in the Act.34F. Refusals to reinstate and/or discharges of strikersThe complaint alleges and the answer denies that the respondentrefused to reinstate and thereby discharged seven named persons 31.because of their support of the Federal and because of concertedactivities for the purposes of collective bargaining; and that therespondent discharged five named persons 36 because of their supportof the Teamsters and because of concerted activities for the purposesof collective bargaining.We shall consider these complainants in twogroups: (1) strikers refused reinstatement or discharged allegedlyfor violence during the strike; and (2) strikers who were refusedreinstatement for other reasons.(1) Strikers refused reinstatement and/or discharged, allegedly forviolence 37The altercations in which the striking and non-striking employeesengaged have been discussed in Section 111 1) above. The evidence wasin sharp conflict concerning responsibility for the violence; however,a consideration of its general nature reveals that it consisted of fistfights on the picket line and of verbal altercations, none of whichresulted in serious injury to the combatants, or in any injury whateverto the respondent's property.SBAfter each encounter the respondent34 At the time of the hearing Clarence Short and Harry Ludy had 'been assigned thepositions they occupied prior to the strike.*Ted Williamson and Ray Forehand testifiedthat theydid not wish to be reinstated to their former positions.These matters willbe discussed below in the section on remedy.85These personsare DorothyLewellen, Marlin Hargis,Frank L. Traux, Robert White,Robert Graphman,VernBeaver,and Charles Bainake.3s These persons are Ruel Faulk, Clovis Faulk, Harold'Baker,Charles-Baker, andClarencePeters.$''AppendixB contains a list of these strikers with pertinent facts concerning theiremployment."'We do notdeem it necessary to a determination of the issue- of -discrimination toallocateresponsibility for the altercations which occurred during the strike, since, as ispointed out in theDecision,the altercationswere not the actual reasons for the dischargesor refusals to reinstate.Moreover,it is fair to presume that accusations of crimes orbreaches of the peace of any significance were investigated by the local law enforcementagencies and such accusations should not, under these circumstances,be'tried by the-Board.SeeMatter of Republic Steel CorporationandSteelWorkers Organizing Committee, 9 ACME-EVANS COMPANY101obtained affidavits from its non-striking employees.39Charges of as-sault and battery were filed against four of the striking employeesconsidered in this section.40None of the cases had come to trial atthe time the respondent discharged or refused to reinstate the strikers.The respondent claims that it refused to reinstate and/or dischargedthe strikers listed in Appendix B because of the violence revealed byits investigation of the strike altercations and because of the chargesof assault and battery filed against the strikers.41The record shows that the violence which occurred during the strikewas not the respondent's actual reason for refusing to reinstate and/ordischarging these striking employees. Involved in the altercationswhich the respondent asserts formed the basis for its action were atleast 15 striking employees.Seven of these were employed by therespondent upon application without any discipline for their partici-pation and without any indication of disapproval of their part inthe encounters which the respondent assigns as the reason for termi-nating the employment of other strikers.Moreover, although numer-ous non-striking employees also engaged in these encounters, the re-spondent took no,steps to discipline or restrain their activities; in fact,the evidence strongly suggests that some of their combats with thestriking employees were condoned, if not actually encouraged, by therespondent.42Thus it is evident that all participants in the strikealtercations did not receive equal treatment.43The manner in which the respondent investigated the strike alterca-tions casts additional light on its true reason for refusing to reinstateand discharging these striking employees. Its investigation was en-tirelyex parte,consistingmainly of affidavits of non-striking em-ployees.None of the strikers, many of whom had been satisfactoryemployees for many years prior to the strike, were allowed to give theirversions of these highly controversial affrays. 'Moreover, the respond-ent and its attorney in some cases suggested, and in :all cases assistedN.L. R. B. 219, enf'd as mod.Republic Steel Corporation v. National Labor RelationsBoard,107 F. (2d) 472 (C. C. A. 3), cert. den. 60 S. Ct. 806.39 These affidavits,being respondent's exhibits numbered 31to 69, 106, 131and 132,were excludedby the TrialExaminer.His ruling is reversed and these exhibits areadmittedin evidence,not as proof of the truth or falsity of the factstherein contained,but for the limited purpose of showing the basis on which the respondent purported toact in discharging,or refusing to reinstate, strikers.40 These strikers were Charles Bainake, Vern Beaver, Harold Baker, and RobertGraphman.41The respondent sent letters onMarch 11, 1939,to R. Grapbman,Charles Baker,HaroldBaker,Clovis Faulk,and Ruel Faulk discharging them for their participation in thealleged violence.42As pointed out in Section III D above,Sopher and Beachman..permittedat least 35non-striking employeesto leave work and participatewith weaponsin the January 14incident.Moreover,on another occasiontwo non-strikingemployees were armed whileon duty.Thearrest of one of thesepersons forcarrying a concealed weapon did not inany way affect his employment.43 CompareMatter of Reed & PrinceManufacturing Company,and.SteelWorkers Organ-izing/Committeeof theC. 1.0., 12 N. L. it. B. 944.283035-42-vol. 24-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDin, the filing of assault and battery charges against striking employees.`The respondent's failure to accord the strikers a hearing, and its par--.ticipation in the cases filed against them, lead to the conclusion thatthe purpose of its inquiry into these altercations was to find an excusefor ridding itself of active union members.44Finally, the record shows that of- all the strikers who engaged inthese encounters, the respondent selected for disciplinary action thestrikers who, apart from the strike incidents involved, were the mostactive union members.None of the seven strikers who were rein-stated despite participation in these altercations was particularly out-standing in either union.However, two of the Federal members whowere refused reinstatement, namely, Bainake and Beaver, were amongthe organizers of the Federal.The four Teamsters' members who weredischarged were all active sponsors of the Teamsters.At the hearingSopher admitted that he was opposed to the respondent's truck driversbelonging to the Teamsters. It is significant, in view of Sopher's ad-mission, that by March 11, 1939, the respondent had eliminated everymember of the Teamsters from its employ except Clarence Peters, whowas still on strike at the time of the hearing.These circumstances, inconjunction with the respondent's prior hostility to the unions andunfair labor practices which caused the strike, persuade us that therespondent used the strike altercations as a pretext for terminating theemployment of the leaders of these unions.The respondent, however, maintains that it was free to dischargeor refuse to reinstate persons who engaged in violence or were chargedwith unlawful conduct, irrespective of its motives for so doing.Asauthority for this position the respondent relies on the case ofNa-sional Labor Relations Board v. Fansteel Metallurgical Corporation 45This situation is wholly different from that in theFansteelcase inwhich the Supreme Court held that an employer could properly dis- `charge employees because they had seized and held the plant of theemployer and had participated in extreme violence and destructionof the employer's property.We do not think that the holding intheFansteelcase, was intended to apply to a situation where the con-duct of strikers amounted to no more than verbal altercations and-fisticuffs on the picket line.None of the striking employees had beenconvicted of unlawful acts at the time of the respondent's refusalto reinstate or discharge of them, and the charges against them werenot of a grave nature.Moreover, there was no seizure or destruction44 CompareMatter ofKentucky Firebrick CompanyandUnited Brick and Clay Workersof America,Local Union No. 410,3 N. L.R. B. 455,enf'd.National Labor Relations Boardv.Kentucky Fire BrickCo.,99 F.(2d) 89(C. C. A. 6).45 306 U. S. 240.The respondent's further contention that all members of the Federaland the Teamsters engaged in an unlawful conspiracy and plan of violence is discussedin our remedy section below. ACME-EVANS COMPANY103'of,or trespass against, the respondent's property.Encounters be-,tween striking and non-striking employees such as here occurred have.been expressly distinguished by the courts from the type of conductwhich the Supreme Court had before it in theFensteelcase.46Al-.though we do not condone even minor violence or disorder, it cannotbe said that the conduct in which the persons here involved engagedduring the course of a strike called in protest against the respond-ent's unfair labor practices in itself forfeited their rights under theAct or justified refusals to reinstate or discharges under the authorityof theFansteelcase, especiallywhen the respondent did not soconsider it for other employees not active in the unions.Under all the circumstances, we find that the respondent refused.to reinstate and/or discharged the persons listed in Appendix B be-,cause of their participation in the strike and because of their unionmembership and activity, thereby discriminating with respect to,their hire and tenure of employment, discouraging membership inthe 'Federal and the Teamsters, and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.(2)Strikers refused reinstatement for other reasonsDorothy Lewellenwas employed by the respondent continuouslyfrom March 10, 1938, until January 11, 1939, first as a bag patcher.and later as a bag cleaner.She was doing the latter type of workwhen she went out on strike on January 11. She joined the Federal,onDecember 19, 1938.Her rate of pay was 38 cents an hour.On February 1, 1939, Lewellen interviewed Dapp, the person hiredby the respondent during the strike to assist it in its personnel prob-lems, in connection with her application for reinstatement.Dapp hadher fill out an application blank and told her that Reis, a vice presi-dent, who was absent from the plant, would decide whether she couldbe reinstated.Pursuant to an appointment made by Dapp, LewellenwNational Labor Relations Board v. Staekpole Carbon Company,105 F.(2d) 169(C. C. A. 3),cert. den. 60 S. Ct. 142;Republic Steel Corporation v. National Labor Rela-tions Board,107 F.(2d) 472(C. C. A. 3),cert. den.,60 S. Ct. 806. In the latter casethe court said :We think it must be conceded,however, that some disorder is unfortunately quiteusual in any extensive or long drawn out strike.A strike is essentially a battlewaged with economic weapons.Engaged init are humanbeings whose feelings arestirred to the depths.Rising passions call forth hot words.Hot words lead to blowson the picket line.The transformation from economic to physical combat by thoseengaged in the contest is difficult to prevent even when cool heads direct the fight.Violence of this nature,however, much it is to be regretted,must have been in thecontemplation of the Congress when it provided in Section 13 of the Act that nothingtherein should be construed so as to interfere with or impede or diminish in any waythe right to strike.If this were not so the rights afforded to employees by the Actwouldbeindeed illusory.[Italics supplied.] 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturned to the plant in the afternoon of the same day to discuss herreinstatement with him and Ulrey, the respondent's assistant plantsuperintendent.Ulrey informed her that Reis had decided to abolishthe position of bag patcher.Dapp told her that he was sorry thatshe had not returned at an earlier date when her job was still avail-able.Lewellen tried, without success, to explain to Dapp and Ulreythat her position at the time of the strike had been that of bagcleaner instead of patcher.Dapp told Lewellen it was necessary forher to take her separation papers to obtain unemployment insurance..Lewellen then agreed to accept her papers.Lewellen encountered difficulty in attempting to secure unemploy-ment compensation because her separation papers stated that she wasstill on strike.She therefore returned to the plant on February 3or 4 at which time she received separation papers stating that therespondent had discontinued employing female help.Dapp toldLewellen on this occasion that the respondent had decided to eliminatewomen workers in its mills.The respondent relied on this positionat the hearing to justify its refusal to reinstate Lewellen.The evidence shows that the respondent had employed but onefemale mill worker for several years.For 16 years prior to Lewellen'semployment, Mrs. Hasselburg, Lewellen's mother, had worked for therespondent as a bag patcher.Lewellen was employed in 1938 whenher mother resigned due to illness.During the first few months ofher employment she patched bags; however, in the fall of 1938 therespondent ceased repairing bags and thereafter Lewellen worked asa bag cleaner.Shortly before the strike, when the respondent movedits bag-cleaning department from one mill to another, Lewellen askedBeachman if the change would affect her job.Beachman assured herthat it would not, and stated that the respondent intended to continueher employment as a bag cleaner.The respondent contends that it had for several years intended todiscontinue the employment of female mill workers because of theinadequacy of its rest room and other facilities.The facts that therespondent had employed a female worker in the mill for at least 17years and had assured Lewellen shortly before the strike of an indefi-,nite tenure of employment despite the alleged inadequacy of accommo-dations for her persuade us that the respondent did not deny Lewellenreinstatement for the reason advanced.We have seen that Lewellenwas initially denied reinstatement for the reason that the job of bagpatcher was to be discontinued. It .was after Lewellen protested thatthe work done by her prior to the strike had been bag cleaning thatthe, respondent announced its decision to discontinue female help.These circumstances convince us that the respondent refused to rein-state Lewellen, not for any business considerations which it now claims ACME-EVANS COMPANY105.existed, but because of her union membership and' participation in thestrike.We find that the respondent, by refusing to reinstate Lewellen onFebruary 1, discriminated with respect to her hire and tenure of em-ployment, thereby discouraging membership in the Federal and inter..fering with, restraining and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Marlin Hargishad worked for the respondent for over four yearsprior to January 12, 1939, when he went out on strike.At the timeof the strike he was employed as a bag cleaner and grader at 47 centsan hour.He joined the Federal on January 7, 1939.Hargis applied for reinstatement on February 28; 1939.Dappinformed him that his former position had been filled and directed himto make out an application blank.Hargis was offered and agreed totake any work available at 40 cents an hour.He was told to reportback on March 6.On March 6 Hargis interviewed Dapp, Ulrey, and Reis. In lookingover his application,Reisnoted that Hargis had lived in WarrenCounty, Kentucky.ReistoldHargis that he had been involved incrimes there.Hargis denied the accusation.Reis then told Hargisthatsincehis job had been filled, he could take his separation papersor he could wait until his former position became available.Hargis,being angry because of the accusations made by Reis concerning hispast record, stated that he would take his separation papers.The respondent thus refused to reinstate Hargis to his former posi-tion upon application on February 28, 1939.The respondent contends(1) that Hargis' position was filled on that date,47 and (2), that it isnow under no obligation to reinstate Hargis because he voluntarilyterminated his employment on March 6.With respect to the first contention, we have found in Section IIIE, that the striking employees were entitled, upon application, to rein-statement to the positions they held before they ceased work as aconsequence of the respondent's unfair labor practices.The recordshows that Hargis would have been reinstated to the position to whichhe was entitled had the respondent, when Hargis applied on February28, displaced, if necessary, the person who had been hired subsequentto the strike to fill his place.The respondent's failure to do this con-stituted a discrimination with respect to his hire and tenure of em-ployment and a discouragement of membership in the Federal. Suchdiscrimination and discouragement of union membership was in viola-tion of the Act.4847 The record does not indicate the name of the employee who was hired to take Hargis'place.48 See casescited in footnote27, supra. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe March 6 incident does not establish the respondent's conten=-tion that Hargis voluntarily severed his employment.Reis failed:to explain at the hearing what he had in mind when he accused Hargis.of participation in crimes.Ulrey, who was also present, was ignorantof any knowledge of crimes on the part of Hargis. The total lack ofevidence to substantiate the accusation made by Reis against Hargis.on March 6 supports the conclusion that Reis spoke as he did to pro-voke Hargis into taking his separation papers.4°This conclusion is-strengthened by the fact that Reis did not offer Hargis the alternative-of taking work in the plant at 40 cents an hour, which was given to theother striking employees, but, after accusing him of criminal -conduct,gave him the choice of waiting indefinitely until his former position.opened up, or of quitting the respondent's employ.We therefore find:that Hargis did not voluntarily terminate his employment on March 6.We find that the respondent, by refusing to reinstate Hargis onFebruary 28, 1939, discriminated with respect to his hire and tenure-of employment, thereby discouraging membership in the Federal and'thereby interfering with, restraining, and coercing its employees in,.the exercise of the rights guaranteed in Section 7 of the Act.Frank L. Trauxworked for the respondent continuously fronvSeptember 10, 1938, until he went out on strike on January 13, 1939.On the latter date he was employed as a floor sweeper at 43 cents anhour.Traux joined the Federal on December 22, 1938.Traux applied for reinstatement on February 28, 1939.He was-interviewed by Dapp and Ulrey, and given the choice of the three-courses we have discussed.5°Traux agreed to take whatever work the.respondent would give him, and made out an application.He was.told that there was no work available at that time.The respondent asserts that the position Traux had occupied priorto the strike was filled by a new employee hired subsequent to January12, and that Traux was informed of this fact and was instructed to'report back on March 6 for other work. Traux denied that he hadbeen so instructed.He had not been reemployed by the respondentat the date of the hearing.We find it unnecessary to determine whether Traux was in factinstructed to return on March 6.The respondent refused to displaceor shift to other positions the person it had hired subsequent to thecommencement of the strike to take Traux's place. Such a refusaldiscriminated against him in regard to his hire and tenure of employ-ment at the time he applied for reinstatement.61The fact that the40 CompareMatter of Art Crayon Company,Inc., etc.,andUnited Artists Supply Workers,7 N. L. R. B. 102."These courses were:(1) to take his separation papers ;(2) to wait until his formerjob became available ; or (3) to take work at 40 cents an hour.61See cases cited in footnote 27,supra. ACME-EVANS COMPANY107'respondent may have told him to applyagainat a later datedoes notmake its refusal to reinstate him at the time of application any lessa discrimination,nor is it areason for our not ordering his reinstate-ment now.Once the respondent discriminatorily deniedTraux rein-statement it thereafter rested with the respondent to offer him rein-statement if it desired to mitigate the consequences of its unfair labor'practices.52We find that the respondent, by denying Traux reinstatement on..February 28 to the position he had held prior to the strike, discrimi-nated in regard to his hire and tenure of employment, thereby discour-aging membership in the Federal and thereby interfering with, re-straining, and coercing its employees in the exercise of the rights,guaranteed in Section 7 of the Act.Robert Whitewas employed by the respondent on July15, 1936.He-was employed. in the packing and loading department of Mill C at47 cents an hour.He went on strike on January 12, 1939.He wasa member of the Federal.White applied for reinstatement on February 15, 1939.Ulrey took;his application but told him that he could not be employed until the,respondent had investigated rumors of violence on his part duringthe strike.He was.denied reinstatementagain onMarch 8 for the-samereason.White obtained other employment during the strike but.he informed the respondent that he was not satisfied with it.In its amended answer the respondent asserts that White did notapply for reinstatement.The record clearly refutes that allegatioi:.The respondentassigns noother reason, except the one given Whitewhen he applied, for its refusals to reinstate him on February 15 andMarch 8.Although White was present during some of the strike alter-cations, the respondent's failure to allege or contend at the hearingthatWhite was refused reinstatement because of that presence clearlyshows that it played no part in the respondent's refusal to reinstatehim when he applied.Nor did the respondent contend that its inves-tigation of the rumors of violence which Ulrey mentioned to Whiteon the dates he applied for reinstatement developed any grounds forrefusing to reinstate him.Irrespective of this, the respondent at notime informed White that his record was clear, nor did itever offerhim reinstatement.We find that the respondent refused White rein-statement on February 15 and March 8 because of his participationin the strike.By such refusal, the respondent discriminated with re-gard to his hire and tenure of employment, thereby discouraging mem-bership in the Federal and thereby interfering with, restraining, andcoercingits employees in the exercise of the rights guaranteed inSection7 of the Act.52Matter ofBerkshireKnittingMillsandAmerican Federation of Hosiery Workers,Branch #10,17 N. L. R. B. 239. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that White and other employees consideredin this section accepted their separation papers prior to the time theywere discriminatorily refused reinstatement or discharged.This wasdone to enable them to secure other employment for the duration of thestrike.Such papers were also necessary for obtaining unemploymentinsurance benefits.Other employees accepted their papers for thesame reasons after they were discriminatorily refused reinstatementor discharged.The record clearly shows and we find that the ac-ceptance of such papers was not considered by the respondent or theemployees as a voluntary severance of employment.Clarence Petershad been employed by the respondent about 10 yearsas a truck driver.He joined the Teamsters on December 23, 1938, andwent on strike January 12, 1939.Although the complaint alleged that Peters had been discharged bythe respondent, the record reveals that Peters was still on strike at thedate of the hearing and that he had not been discharged. The re-spondent stated that Peters would be reemployed upon application.53We therefore find that the respondent has not discriminated withrespect to the hire and tenure of employment of Clarence Peters.G. The re fwsal to bargain collectively1.The appropriate unitThe complaint alleges and the Teamsters contend that an appropri-ate unit for the purposes of collective bargaining consists of all truckdrivers of the respondent exclusive of production and maintenanceemployees, supervisory officials, foremen, and clerical help.The re-spondent takes the position that the truck drivers, production andmaintenance employees, and clerical employees should be embracedin one unit. There is no dispute concerning the exclusion of foremenand supervisors.We have heretofore noted the general character of the respondent'soperations. 54There are three mills which manufacture, process, pack,and load the products produced by the respondent. Employed in thesemills are persons who operate machines which are used in the varioussteps necessary to the manufacture of flour and grain, the milling ofcorn, and- the production of cereals and other products. In addition,car loaders or truckers, packers, maintenance men, and general laborers53The Trial Examiner found that the respondent refused to reinstate Peters by virtueof the fact that his name was included in the respondent's supplemental answer of May2, 1939, as one of the strikers the respondent was under no obligation to reinstate becausebe allegedly participated In an illegal plan of violence.The respondent excepts to thisInterpretation of its answer.In view of the fact that Peters had not applied for rein-statement and in view of the fact that the respondent stated at the hearing that he waseligible for reemployment,we do not agree with the Trial Examiner's finding.54 See Section III B. ACME-EVANS COMPANY109,are employed in connection with the operations of the mills.All em-ployees working in each mill operate as a unit and are engaged inone line of production at the same time. The respondent also employsa staff of clerical workers, which is physically located in the respond-ent's mills.In addition to the mill workers, the respondent maintains a truck-ing department in which are employed 9 or 10 drivers. These driversdeliver the respondent's products mainly to customers in the city ofIndianapolis.After the drivers route the deliveries assigned to them,they load their trucks at the various mills with the assistance of themill workers.The drivers have no other contact with the mill work-ers.They take no part, in the operations of the respondent's mills,.although when orders are slack some of them are occasionally assignedto work in the warehouses to enable them to obtain their full week's;time.The truck drivers must be employees of particular integritysince they often handle as much as $350 of the respondent's money in aday.The drivers spend most of their days away from the plant andreceive, on the average, a higher hourly rate of pay than the millworkers.It thus appears that the respondent's truck drivers are differentiatedfrom the mill workers in the character, locus, and responsibility oftheir work, and in the wages they receive. In addition, the truckdrivers are eligible to membership in the Teamsters which does notadmit the mill workers or clerical employees.The mill workers andthe clerical employees are organized in the Federal.Under thesecircumstances, we are of the opinion that the respondent's truck driversconstitute a. unit appropriate for collective bargaining.We find that all truck drivers of the respondent, exclusive of pro-duction and maintenance employees, supervisory officials, and clerical.help, at all times material herein constituted and that they now con-stitiite a unit appropriate for the purposes of collective bargaining,and that said unit insures to the employees the full benefit of their,right to self-organization and to collective bargaining, and otherwise.effectuates the policies of the Act.2. The representation by the Teamsters of a majority in the appropriate,unitOn December 23, 1938, the respondent employed nine truck drivers..Seven of these drivers joined the Teamsters on that date and were stillmembers at the date of the hearing.55The respondent contends that the events which occurred subsequenttoDecember 23 altered the majority designation of the Teamsters.55 At the hearing,the seven drivers who belong to the Teamsters testified as to theirmembership therein. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not concur in this argument. The discharges of Moneymakerand Nall on January 9 did not operate to alter the Teamsters' desig-nation.Such discharges were discriminatory and therefore did notrender Moneymaker and Nall ineligible to be counted in our deter-mination of a representative.Moreover, even if, contrary to our find-ing,Moneymaker and Nall were excluded from the computation, itwould not affect the majority status of the Teamsters. Similarly, thefact that all but two of the truck drivers went on strike on January 12did not deprive those persons of their employee status or of their rightas employees to designate a representative for collective bargaining.The persons hired to fill their places are not eligible to participate inthe selection of bargaining representatives.68On March 11, 1939, the respondent discharged four of the truckdrivers who were then on strike.However, these discharges occurredsubsequent to the time the respondent refused to bargain with theTeamsters and therefore did not alter the Teamsters' majority desig-nation at the time.of such refusal.As is heretofore found, such dis-charges were discriminatory.Therefore, the persons so dischargedare still eligible to be counted in the determination of a representa-tive, for to hold otherwise would allow the respondent's unfair laborpractices to change the bargaining representative previously selectedfreely by a majority of employees in the. appropriate unit.67We find that on December 23, 1938, and at all times thereafter, theTeamsters was the duly designated representative of the majority of66We have often held that strikebreakers may not participate in the designation of abargaining representative while a strike is still current.Matter of A. SartoriusdCo.,Inc.andUnited Mine Workers of America, District 50, Local 12090,10 N.L.R. B. 493;Matter of Horace G. PrettymanandInt.Typographical Union,12 N.L.R. B. 640;Matter of Easton Publishing CompanyandEaston TypographicalUnionNo. 258, affiliatedwith International Typographical Union,19 N.L. R. B. 389.In theSartoriuscase we said :The hold of individuals who, during the currency of a strike,occupy positions vacatedby striking employees is notably tenuous.To accord such Individuals,while thestrike is still current,a voice in the selection of. the bargaining representative of theemployees in the appropriate unit would be contrary to the purposes of the Act andthe ends contemplated by it, since It might effectively foreclose the possibility of thesettlement of the labor dispute,whether by the return of the striking employees totheir jobs and the displacement of the individuals occupying those jobs during thestrike, or by some other settlement agreement,a possibility which the Act con-templates should not be foreclosed during the pendency of a strike.Where, as here,the strike which is still current is the result of the respondent's unfairlabor practices,an additional reason appears for preventing strikebreakers from participat-ing in the selection of the bargaining representative,since the respondent must displace,if necessary,all strikebreakers to reinstate the striking employees when they apply.Seecases cited in footnote 27,supra.67 SeeMatter of Williams Manufacturing Company, Portsmouth,OhioandUnited ShoeWorkers of America, Portsmouth, Ohio,6 N. L. R.B. 135. See alsoMatter of Trenton-Philadelphia Coach CompanyandAmalgamated Association of Street,Electric Railwayand Motor Coach Employees of America,6 N. L. R. B. 112;Matter of Mcfaigh-Hatch,Inc.andAmalgamated Association of Iron, Steel,and Tin Workers of North America,Local No. 1139,etc.,10 N.L. R. B. 33. ACME-EVANS COMPANY111the employees in the appropriate unit for purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act was the exclu-.sive representative of all the employees in such unit for purposes ofcollective bargaining.3.The refusal to bargain collectively with the TeamstersOn February 10, 1939, Joseph E. Williams, secretary-treasurer of the'Teamsters, met with Vice-Presidents Harrell and Reis in the office ofKurt Pantzer, the respondent's attorney.Williams stated that he de-sired to negotiate an agreement for the respondent's truck drivers.Pantzer demanded that Williams show his credentials which entitledhim to speak for the drivers.Williams replied that he was an officialof the Teamsters and the record shows that Pantzer was aware of thisfact.Pantzer then stated that he would not advise the respondent tonegotiate untilWilliams had established that the Teamsters repre-sented a majority of employees in the plant.Williams replied that hewas speaking for the truck drivers only, and that the Teamsters repre-sented a majority of them.Williams offered to submit the Teamsters'membership cards to the Regional Office of the Board for an informalcheck, but his offer was rejected.Williams tried to show Harrell andReis a copy of an agreement customarily used by employers who hadcontracts with the Teamsters, but Pantzer refused to allow them to lookat it.Pantzer stated that before the respondent could consider anyagreement, three matters had to be settled: (1) what was the appro-priate unit; (2) whether the Teamsters represented a majority insuch unit; and (3) whether all the employees in such unit who weremembers of the Teamsters were eligible to be counted.On February 13 Williams wrote to Pantzer on behalf of the Team-sters, again requesting that the respondent bargain collectively and:submitting a copy of a proposed agreement.On February 18 Pantzerreturned the copy of the proposed agreement to Williams in a letterwhich stated that the respondent would not bargain with the Teamstersuntil the three matters discussed above had been settled. In thiscommunication Pantzer asserted that it was not to the respondent'sliking to sit down and bargain with the Teamsters because certain ofitsmembers had been guilty of violations of law. The Teamsters didnot make further attempts to negotiate on behalf of the respondent'struck drivers.The respondent admits that it refused to enter into negotiationswith the Teamsters on February 10 and 18. It asserts that it wasunder no duty to do so until the Board had determined the appropriateunit and the majority designation of the Teamsters. In discussing a 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimilar contention, the court inNational Labor Relations Board v.-Piqua Munising Wood ProductsCo.,-'s stated :The Act assumed the existence of a quasi or constructive contractwhereby a legal obligation was imposed on the employer, evenagainst his intention, to deal with an appropriate unit of his-employees, through their chosen representative, concerning the-matters referred to in the Statute and the Board is without juris-diction until the employer has violated his obligation and a com-plaint has been lodged with the Board pursuant to 10 (c) of the.Act.The employer acts at his peril in refusing to recognize aduly selected bargaining agency of an appropriate unit of hisemployees unless the facts show thatin the exercise of reasonable-judgmenthe lacked knowledge of the appropriateness of the unitor the selection of the majority representatives.Similarly, inNational Labor Relations Board v. Remington Rand,.Inc.,-"the court, in discussing the respondent's claim that a doubt as to.the union's designation excused a refusal by the respondent to bar-gain, stated that when there is a "real doubt . . . the employer neednot decide the issue at his peril . . . but from that immunity it does.not in the least follow that he need be.satisfied with no evidence exceptthe Board's certificate; it may be entirely apparent from other sourcesthat (the union) really represents a majority." 80The circumstances surrounding the refusal of the respondent to,deal with the Teamsters reveal that the respondent was not motivatedby a real or reasonable doubt concerning the unit or the designation ofthe Teamsters.With respect to the unit, we have already noted thefactors which differentiate the work of the truck drivers from that ofthe mill and office employees. Irrespective of these differences, therespondent in its,exceptions asserts that it took into account the factthat some of its employees consider themselves "one large family" anddo not wish to be organized in two unions. It is true ,that several ofthe respondent's witnesses; including its plant superintetldent, :so,testified at the hearing.However, at the time the respondent allegedlydoubted the appropriateness of the unit sought by the Teamsters, agreat many of its employees had indicated a contrary desire by form-ing and joining two unions.The employees who testified that theysa 109 F. (2d) 552 (C. C. A. 6) enf'gMatterof Piqua Munising Wood Products Com-panyandFederalLabor UnionLocal18787, 7 N. L. R. B. 782.c094 F. (2d) 862.(C. C. A. 2)—cert. den. 304 U. S. 576.w See alsoN. L. R. B. V. Lund, etat., 103 F. (2d) 815 (C. C. A. 8),enf'g and remand-ingMatter of C. A. Lund CompanyandNovelty WorkersUnion, etc.,6 N. L. R. B. 423;N. L. R. B. v. National Motor Bearing Company, etc.,i05 F. (2d) 652 (C. C. A. 9),enf'g as mod.Matter ofNationalMotor BearingCompanyandInternationalUnion,United Automobile Workers of America, LocalNo. 76, S N. L. R. B. 409;N. L. R. B. v.Biles-ColemanLumberCo., 98 F. (2d) 18 (C. C. A. 9), enf'gMatterof Biles-ColemanLumber CompanyandPugetSound District Council of Lumber and Sawmill Workers,4 N. L. R. B. 679. ACME-EVANS COMPANY '113preferred but one organization had taken no steps toward selecting.a representative for collective bargaining.We feel convinced that therespondent's alleged doubt as to the unit was not based.. on the wishes.of its employees but rather upon its desire to interfere with self-,organization of its employees, who had organized themselves in sepa-rate unions.The differences in the character of the work performedin the plant, and the fact that the employees who were organized-desired separate units for collective bargaining, certainly indicated tothe respondent the propriety of the unit sought by the Teamsters.With respect to the designation of the Teamsters by a majority-in the unit, the record shows that seven of the nine truck drivers em-ployed on December 23 joined the Teamsters. Between December 23..and January 12 the respondent learned the names of the Teamsters'leaders.On January 12 the seven Teamsters" members. went out onstrike.These facts indicate that the designation of the Teamsterswas known to the respondent at least by January 12.Moreover, whenWilliams claimed that the Teamsters represented. a majority of em-ployees on February 10 the respondent did not request proof of that.assertion.Williams' offer to submit to an informal check of the'Teamsters' membership by the Regional Office of the Board' was re-jected by the respondent.These circumstances persuade us that therespondent did not entertain any reasonable doubt concerning the,'Teamsters' designation when it refused to bargain on February 10and 18.Moreover, a consideration of the entire record in this case leads in-revitably to the conclusion that the respondent's purported doubts aboutthe appropriateness of the unit sought by the Teamsters and thedesignation of the Teamsters were not genuine but were based on adetermination to evade its duty to deal with the selected representa-tive of its truck drivers.We have already noted the program of intimi-dation, restraint, and coercion, the respondent directed against its em-ployees to discourage membership in the Teamsters.This programconsisted of coercive inquiries into, and restrictions upon, Teamsters'activities, surveillance of Teamsters' meeting places, and discriminatorydischarges of truck drivers who sponsored the Teamsters. In additionto these overt acts, the respondent has revealed its hostility towardsthe Teamsters in numerous other ways. Thus, in the letter its attorneywrote to Williams on February 18 the respondent declared that it wasnot to its liking to sit down with the Teamsters.The respondent's,officials in their testimony at the hearing disclosed a strong antipathytoward this organization and in its brief the respondent asserts thatthe members and officers of the Teamsters are "personally obnoxious"and "odious" to the respondent. Sopher, the, respondent's plant super-intendent, admitted at the hearing that he was opposed to the truck 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers joining the Teamsters.Possessed of such a dislike for theTeamsters, the respondent and its attorney advanced every conceivableobjection at their disposal to avoid dealing with the representative ofthe employees.Thus, the respondent's attorney questioned Williams'authority, although he knew that Williams was -an officer of theTeamsters.The unit sought by the Teamsters, and its majority desig-nation, were challenged, although facts in the respondent's possessionmanifestly suggested the validity of both.And the respondent ques-tioned the eligibility of the members of the Teamsters to select a bar-gaining representative, although, as pointed out below, the claim ofineligibility lacked foundation in fact.Under these circumstances,,it seems clear that the respondent did not in good faith and in theexercise of reasonable judgment doubt the appropriateness of the unitor the designation of the Teamsters.We therefore find no merit tothe respondent's claim that it was not obliged to negotiate until theBoard had determined the appropriate unit and the designation ofthe Teamsters.As pointed out above, the third objection to negotiating that the,respondent posed in its discussion with Williams on February 10 wasthe question of whether the truck drivers who belonged to the Team-sters were eligible to participate in the selection of a bargaining. repre-sentative.In its brief and exceptions the respondent insists that thesepersons were ineligible to be counted in the determination of the Team-sters' membership as of February 10 because they violated the ShermanAnti-Trust Act and various State laws.This contention is discussedin Section V below and there found to be without merit. The respond-ent also urges that its striking truck drivers lost their employee statusby engaging in some of the altercations during the strike.We cannotconcur in this argument.The respondent had not interrupted theiremployee status on the dates it refused to bargain. Its subsequenttermination of the employment of some of the drivers, for the allegedreason that they engaged in the strike altercations, was in violation ofthe Act.Under these circumstances, we find that the respondent'sassignment of this ground as an excuse for its refusal to bargain was afurther attempt to avoid its obligation under Section 8 (5) of the Act.The respondent finally contends that it was under no obligation tobargain with the Teamsters because it disliked the past history and'reputation of the Teamsters, its officers and members.To establishsuch history and reputation, the respondent offered evidence whichwas excluded by the Trial Examiner.61We find that evidence of the81This evidence, embodied in numerous offers of proof,consisted of oral testimony andthe proceedings in the cases ofPeats V. State,12 N.E. 270(1938),Crickmore v. State,12 N. E.266 (1938), and the certified transcript of the complaint and entry by the MarionCounty,Indiana, Circuit Court in the caseof Penny v. Craig et al.,and was offered toshow the respondent's knowledge of the Teamsters'activities and the general reputationof the Teamsters among businessmen in Indianapolis. ACME-EVANS COMPANY115past history and reputation of the Teamsters was properly excludedin so far as it was offered as a defense to the respondent's refusal tobargain.We find no merit in the respondent's contention.As wasstated by the court inNational Labor Relations Board v. RemingtonRand, Inc.,62Though the union may have misconducted itself, it has a locuspoenitentiae; if it offers in good faith to treat (with the em-ployer), the employer may not refuse because of its past sins.63We find that on February 10 and 18 the respondent refused tobargain collectively with the Teamsters as the representative of itstruck drivers in respect to rates of pay, wages, and hours of employ-ment, and thereby interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,B to G, above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom, and in aidof such order and as a means of removing and avoiding the conse-quences of such practices, we will order the respondent to take certainaffirmative action,more particularly described below, designed toeffectuate the policies of the Act.,We have found that the respondent discriminated with regard tothe hire and tenure of employment of Lowell Chastain, Ralph Money-maker and James Nall .64These employees were never offered rein-statement by the respondent.Although they picketed the respondent'splant during the strike, the record does not show that they would nothave accepted reinstatement subsequent to their discharges had it beenoffered.We shall, therefore, order their reinstatement to their formeror substantially equivalent positions with full seniority and otherrights and privileges and with back pay as hereinafter set forth.02 94 F.(2d) 862(C. C. A. 2),cert. den. 304 U. S. 576.3 See alsoN. L.R. B. v. CarlisleLumberCo.,94 F. (2d) 138 (C. C. A. 9),cert. den.304 U. S. 575;RepublioSteel CorporationV.N. L. R. B.,107 F. (2d) 472 (C. C. A. 3),cert. den.60 S. Ct. 806.04The respondent's claim thatMoneymakerand Nall engaged in conduct which shouldbar their reinstatementisdiscussed below and found to be without merit. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the persons listed in Appendices A and B andDorothy Lewellen, Robert White, Marlin Hargis, and Frank L. Trauxceased work as a result of the respondent's unfair labor practices andthat the respondent discriminated regarding their hire, tenure, and/orterms and conditions of employment.We shall, therefore, order the:respondent to offer each of them except Short, Ludy, Williamson, andForehand, listed in Appendix A, reinstatement to their former or.substantially equivalent positions, With full seniority and other rights.and privileges, and with back pay as hereinafter set forth.With re-gard to the four employees last named, Short and Ludy had beenreinstated to the positions to which they were entitled at the time ofthe hearing, and Williamson and Forehand had been reinstated toother positions and do not wish reinstatement to their former positions.Our order shall direct, therefore, that these four persons be restored totheir seniority and other rights and privileges, with back pay ashereinafter provided.Even were we to assume, as the respondent contends, that the re-spondent did not engage in unfair labor practices within the meaningdices A and B and Dorothy Lewellen, Robert White, Marlin Hargis,and Frank L. Traux, since the strike was caused by the respondent'sunfair labor practices we would nevertheless under the circumstancesin this case order the respondent to restore them to their status quowith back pay in the manner herein set forth in order to remedy therespondent's unfair labor practices and thus effectuate the policies.of the Act.65Since the strike was caused by the respondent's unfair labor prac-tices,we shall also, in accordance with our usual practice, order therespondent, upon application, to offer reinstatement to their formeror substantially equivalent positions to those employees who went outon strike, including Clarence Peters,6 and have not since applied for,or been fully reinstated, with back pay as hereinafter provided.Thisprovision in our order shall apply to all strikers, whether or not their--names appear in the complaint.es SeeMatter of American Manufacturing Company et al.andTextileWorkers Organiz-ing Committee,C. I.0., 5 N.L. R. B. 443, enf'd as mod.,National Labor Relations Board--v.AmericanManufacturing Company,106 F. (2d) 61(C. C. A. 2) ;Matter of WesternFeltWorks,a corporationandTextileWorkers Organizing Committee,10 N. L. R. B. 407,448, for the application of a similar remedy.16The record shows that subsequent to the commencement of the strike the respondentreplaced all its striking truck driverswithnew employees.In its exceptions the respond-ent arguesthat it isunder no obligation to reemploy Peters In his former position because::such position is now occupied by a new employee.For the reasons set forth in SectionIII E,we find that Peters isentitled,upon' application,to reinstatement to the position-.-heoccupied at the time he ceased work in protest against the respondent's unfair laborpractices.We find thatthe policiesof the Act will bestbe effectuated by ordering therespondent to reinstatePeters, upon application,to the position he occupied prior to-,,the strike. ACME-EVANS COMPANY117The respondent asserts. that the Board is without power to remedythe unfair labor practices because the striking employees violated theSherman Anti-Trust Act and certain of the laws of Indiana, and en-gaged in an illegal conspiracy to commit acts of violence against therespondent's employees and property.The respondent was permittedto adduce evidence concerning the activities of the striking employeesduring the strike and charges or convictions of violation of law.TheTrial Examiner refused to allow the respondent to introduce evidencewhich it claimed would establish violations by the strikers of Federaland State laws, where there were no convictions or prosecutions to showthat the laws in question had in fact been violated .'117We have affirmedhis ruling.We do not believe that the policies of the Act would beeffectuated were we to constitute ourselves a tribunal to receive evi-dence, and render judgment, concerning alleged violations of otherFederal or State laws.Moreover, even were we to give full weightto the respondent's offers of proof on the excluded evidence, which itclaims establish the illegal conspiracy, the record would show no morethan that the employees conspired to strike in protest against the re-spondent's unfair labor practices.Their right to do so is fully pro-tected by the Act.We find no merit to the respondent's contentionthat the Board lacks power to remedy the unfair labor practices forthe reasons advanced.The respondent contends that certain of these striking employees,namely, the persons-listed in Appendix B and Moneymaker and Nall,should not be reinstated because of their conduct-during the strike.We have heretofore considered the general nature of the strike alter-cations in so far as they were relevant to the question of whetherthe respondent discriminated against certain employees by refusing'to reinstate or discharging them.We consider now the effect of thisevidence on the order which should be made to remedy the effect ofthe respondent's unfair labor practices.As pointed out above, the sum of the violence which occurred duringthe strike amounted to fisticuffs and verbal altercations between strik-ing and non-striking employees.There resulted no serious injuryto persons and no injury, whatsoever to the respondent's property.Charges of assault and battery were filed against several employees.The case against Moneymaker was tried in January 1939 and resultedin a finding of guilty. The court, however, withheld judgment.Cases involving Bainake, Beaver, Graphman, and H. Baker were tried07To establish the alleged violation of the Sherman Anti-Trust Act and the allegedillegalconspiracy to commit acts of violence against the respondent's employees and property, therespondent offered evidence concerning the past history of the Teamsters (see footnote 61,supra),the occurrences at several meetings of the unions, including the meeting at whichthe strike was voted, and a list of all the strikers who picketed the plant during thestrike.The respondent also offered certain laws, and bills then pending before theIndiana legislature, concerning the stoppage in transit of perishable products.283035-42-vol. 24-9 118DECISIONSOF NATIONALLABOR RELATIONS BOARDon April 16, 1940.These persons were found guilty of assault andbattery and each was fined $5 and costs.The fines and costs, how-ever, were suspended by the court.H. Baker was also tried in con-nection with a second charge of assault, found guilty and fined $1and costs, both the fine and costs being suspended.Nall was chargedwith assault but the charges were dismissed by the Court.68We cannot concur in the respondent's contention that the evidencediscussed above warrants us in denying reinstatement to any of thepersons involved who would otherwise be ' entitled to reinstatementunder our order.The Board's power of reinstatement is discretionaryin nature, to be exercised in the light of all the circumstances of thecase and in the manner best calculated to effectuate the purposes ' ofthe Act.The strike, altercations, and the cases of assault and batteryinvolving certain of the employees, grew out of a strike caused bythe unfair labor practices of the respondent.We do not find thatany one of the persons involved in such altercations is not a suitableemployee or that his reinstatement would tend to encourage violencein labor disputes.69.We are mindful, in arriving at.this determina-tion, that the respondent itself reinstated persons who also engagedin conduct similar to that for which it now would deny other strikingemployees reinstatement and further that the respondent did not takeany disciplinary action against non-striking employees who engagedin the strike altercations.Without condoning the disputes and `en-counters which occurred during the strike, in order to effectuate thepurposes of the Act we hold that none of the persons against whomthe respondent discriminated with respect to their hire and tenureof employment engaged in conduct during the course of the strikewhich constitutes a bar to his reinstatement under our order.The reinstatement of Chastain, Moneymaker, and Nall, the personslisted in Appendix A 70 and Appendix B, and Lewellen, White, Har-gis, and Traux, shall be effected in the following manner : All personshired after January 12, 1939, the date of the commencement of,thestrike, shall be dismissed if necessary to provide employment forthose to be offered reinstatement to their former or substantiallyequivalent employment. If, after this is done, there is not, by reason08We take judicial notice of the outcome, set forth above, of the charges ofassaultand battery filed against the employees named above. SeeRepublic Steel Corporation V.National Labor Relations, Board,107 F. (2d) 472. (C. C. A. 3), cert. den. 60 S. Ct. 806.10The conduct of the striking employees here considered comes within the rule definedby the court in theRepublic Steelcase, cited footnote 68 above, where it was held thatconduct such as here occurred in connection with a strike caused by the respondent'sillegal conduct cannot bar employees from the possibility of reinstatement. ' See also.National Labor Relations Board v. Carlisle Lumber Company,94 Fed. (2d) 138 (C. C. A.9), cert. den. 304 U. S. 575;National Labor Relations Board v. Kiddie Dover Manufactur-ing Company atal., 105 F. (2d) 179 (C. C. A. 6).70This does not include Short, Ludy, Williamson, and Forehandfor reasons explained,supra. ACME-EVANSCOMPANY119of a reduction in the force of employees needed, sufficient employmentimmediately available for the remaining employees; including thoseto be offered reinstatement, all available positions shall be distributedamong such remaining employees, in accordance with the respond-ent's usual method of reducing its force, without discriminationagainst any employee because of his affiliation with, or activities -onbehalf of, the Federal or the Teamsters, following the system ofseniority to such extent as has been heretofore applied in the conductof the respondent's business.Those employees, if any, remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the precedingsentence,and shall,thereafter, in accordance with such list, be reemployed in their formeror substantially equivalent positions as such employmentbecomesavailable and before otherpersons arehired for such work.The respondent shall make payment to Chastain, Moneymaker,and Nall, respectively, an amount equal to that which each wouldhave earned as wages during the period from the date of his dischargeto the date of the offer, of reinstatement or placement on the prefer-ential list,41 less his net earnings72 during that period, had he not beendiscriminatorily discharged.The respondent shall make payment to each of the employees listedin Appendix A except Short, Ludy, Williamson, and Forehand, of anamount equal to that which he would have earnedas wageshad he notbeen refused reinstatement to his former position during the periodfrom the date of the respondent's refusalto reinstatehim to his formerposition to the date of the offer of such reinstatement, or placementon the preferential list, less hisnet earnings73during that period.The respondent shall make payment to Short and Ludy, Williamsonand Forehand, an amount equal to that which each would have earnedas wages had he not been refused reinstatement to his former position41 This will include the period of-the strike which was caused by their discriminatorydischarges.SeeMatterof Atlas Mills,Inc.andTextile House Workers Union No.2269,etc.,3N. L. R. B.10;Matter of Star Publishing CompanyandSeattle Newspaper Guild,Local No.82, 4N.L. R. B. 498,enf'dN. L. R. B.v. Star Publishing Company,97 F. (2d)465 (C. C. A. 9) ;Matterof Lindeman Power and Equipment CompanyandInternationalAssociation of Machinists,11 N. L. R. B. 868.72By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurredby such employee in connection with obtaining work and workingelsewherethan for therespondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America.Lain herand SawmillWorkersUnion,Local2590,8 N. L. R. B. 440. Monies received forwork performedupon Federal, 'State,county, municipal, or other work-relief projects arenot considered as earnings,but, as provided below in the Order,shall be deducted fromthe sum duethe employee ;and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State,county, municipal,or other government or governmentswhich supplied the fundsfor said work-relief projects.,3 See footnote 72,supra. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDduring the period from the date of the respondent's refusal to rein-state him to his former position to the date of his reinstatement tosuch position, in the cases of Short and Ludy, and to the date thathe testified that he did not desire reinstatement to his former positionin the cases of Williamson and Forehand, less his net earnings 73aduring such period.We shall order the respondent to pay to Dorothy Lewellen, RobertWhite, Marlin Hargis, and Frank L. Traux and each of the employeeslisted in Appendix B 74 an amount equal to that which each would haveearned as wages had the respondent not discriminated against himduring the period from the date of the discrimination to the date ofthe offer of reinstatement or placement upon the preferential list, lesshis net earnings 75 during that period.We shall likewise order the respondent to make whole the other em-ployees, including Clarence Peters, ordered to be reinstated, and whohave not applied for reinstatement or been fully reinstated, for anyloss of pay which they will have suffered by reason of the respondent'srefusal to reinstate them, upon application, following the issuance ofthe order, by payment to each of them, respectively, of a sum of moneyequal to the amount which he would normally have earned as wagesduring the period from five days after the date of such applicationfor reinstatement to the date of the offer of employment or placementon a preferential list as described above, less his net earnings 76 duringsaid period.77We have found that the respondent refused to bargain collectivelywith the Teamsters on February 10 and 18.We shall, therefore, inorder to effectuate the policies of the Act, order the respondent, uponrequest, to bargain collectively with the Teamsters.We have found that the respondent has not discriminated with re-gard to the hire and tenure of employment of Clarence Peters.Wewill therefore dismiss the complaint as to him.VI. THE PETITIONIn view of our findings in Section III G above, as to the appropriatebargaining unit and the designation of the Teamsters by a majorityof the respondent's employees in the appropriate bargaining, unit, it is73. See footnote 72,supra.74As appears in Appendix B, Robert Graphman was refused reinstatement on February3, 1939, and was discharged on March 11, 1939.His back pay shall run from the dateof the respondent's refusal to reinstate him.76 See footnote 72,supra.7a See footnote 72,supra.77Matter of Oregon Worsted CompanyandUnited Textile Workers of America, Local8485,3 N. L. R. B. 36, enf'dN. L. R. B. v. Oregon Worsted Company,97 F. (2d) 193(C. C. A. 9) ;The M. H. Ritzwoller Company v.NationalLaborRelations Board,114 F. (2d)432 (C. C. A. 7) enf'g as modified, 15 N. L. R. B. 15. ACME-EVANS COMPANY121not necessary to consider the petition of the Teamsters for certificationof representatives.Consequently, the petition will be dismissed.Upon the basis of the foregoing findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.Federal Labor Union No. 21873, affiliated with the AmericanFederation of Labor, and International Brotherhood of Teamsters &.Chauffeurs, Stablemen and Helpers, Local Union 135, affiliated withthe American Federation of Labor, are labor organizations within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure and/or termsor conditions of employment of Lowell Chastain, Ralph Moneymaker,and James Nall, the persons listed in Appendix A and Appendix B,and Dorothy Lewellen, Robert White, Marlin Hargis, and,Frank L.Traux, thereby discouraging membership in the Federal and theTeamsters, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.All truck drivers of the respondent, exclusive of production andmaintenance employees, supervisory officials, and clerical help, atall times material herein constituted and now constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.4. International Brotherhood of Teamsters & Chauffeurs, Stablemenand Helpers, Local Union 135, affiliated with the American Federa-tion of Labor, is the exclusive representative of all the employees insuch unit for the purposes of collective bargaining within the meaningof Section 9 (a) of the Act.5.By refusing on February 10 and 18 to bargain collectively withthe Teamsters as the exclusive representative of all its employees insuch unit, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in unfair labor practices within the meaningof Section 8 (1) of the Act..T.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with regard to ClarencePeters. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Acme-Evans Company, Indianapolis, Indiana, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Federal Labor Union No. 21873or International Brotherhood of Teamsters & Chauffeurs, Stablemenand Helpers, Local Union 135, or in any other labor organization ofits employees, by discriminating with regard to the hire or tenure ofemployment or any other term or condition of employment of itsemployees;(b)Refusing to bargain collectively with International Brotherhoodof Teamsters & Chauffeurs, Stablemen and Helpers, Local Union 135,as the exclusive representative of its truck drivers, exclusive of pro-duction and maintenance employees, supervisory officials, and clericalhelp;(c) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Offer to Lowell Chastain, Ralph Moneymaker, and James Nall;offer to the persons listed in Appendix A, except Short, Ludy, Wil-liamson, and Forehand; offer to the persons listed in Appendix B;offer to Dorothy Lewellen, Robert White, Frank L. Traux, and MarlinHargis; and, upon application, offer to those employees who went outon strike on January 12, 1939, and thereafter, including ClarencePeters, immediate and full reinstatement to their former or substan-tially equivalent positions, and restore to them their former wagerates, without prejudice to their seniority or other rights and privi-leges, in the,manner set forth in the section entitled "The remedy"above; placing those employees for whom employment is not immedi-ately available upon a preferential list in the manner set forth insaid section, and thereafter, in said manner, offer them employmentas it becomes available;(b)Restore to Clarence Short, Harry Ludy, Ted A. Williamson,and Ray Forehand their seniority and other rights and privileges; ACME-EVANS COMPANY123(c)Make whole Lowell Chastain, Ralph Moneymaker, and JamesNall, the employees listed in Appendix A except Clarence Short, HarryLudy, Ted Williamson, and Ray Forehand, the persons listed in Ap-pendix B, and Dorothy Lewellen, Robert White, Marlin Hargis, andFrank L. Traux, for any loss of pay they have suffered by reason ofthe respondent's discriminatory acts, by payment to them, respectively,of a sum of money equal to that which each would normally haveearned as wages during the period from the date of their dischargesor refusals of reinstatement, to the dates of their reinstatement orplacement upon a preferential list,'required by paragraph (a) above,less his net earnings during said period; deducting, however, from theamount otherwise due to each of the said employees monies receivedby said employees during said period for work performed on Federal,State, county, municipal, or other work-relief projects, and pay overthe amount so'deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments which,supplied the funds for said work-relief projects;(d)Make whole Clarence Short, Harry Ludy, Ted Williamson, andRay Forehand for any loss of pay they have suffered by reason ofthe respondent's discriminatory acts, by payment to them, respectively,of a sum of money equal to that which each would normally haveearned as wages during the period from the date of his refusal of rein-,statement to his former position to the date of such reinstatement,in the cases of Short and Ludy, and to the date that they testifiedthat they did not desire such reinstatement, in the cases of Williamsonand Forehand, less his net earnings during said period;(e)Make whole the other employees ordered to be offered rein-statement and who have not applied for reinstatement or been fullyreinstated, including Clarence Peters, for any loss of pay they willhave suffered by reason of the respondent's refusal to reinstate them,upon application, following the issuance of this Order, by paymentto each of them, respectively, of a sum of money equal to that whicheach would normally have earned as wages during the period fromfive (5) days after the date of such application for reinstatement tothe date of the offer of employment or placement upon a preferentiallist, required by paragraph (a) above, less his net earnings during saidperiod;(f)Upon request, bargain collectively with International Brother-hood of Teamsters & Chauffeurs, Stablemen and Helpers, Local Union135, as the exclusive representative of the employees in the unit foundappropriate;(g) Post immediately in conspicuous places in its mills, and main-tain for a period of at least sixty (60) consecutive days' from the dateof posting, notices to its employees, stating: (1) that the respondent 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD,will not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), and (c) of this Order; (2) that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), (e), and (f) of this Order; and (3) that therespondent's employees are free to become or remain members of In-ternational Brotherhood of Teamsters & Chauffeurs, Stablemen andHelpers, Local Union 135, and Federal Labor Union No. 21873 and therespondent will not discriminate against any employee because of mem-bership in either union;(h) Notify the Regional Director for the Eleventh Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations of the complaint thatthe respondent has discriminated with regard to the hire and tenureof employment of Clarence Peters, and the petition for investigationof representatives be, and they hereby are, dismissed. APPENDIX AmNEmployment prior to strikeHourlywagerateDate ofapplica-tion forDate ofemploy-Employment at date of hearingHourlywagerate ataeJan. 12,reinstate-menttime ofDepartmentPosition'39mentDepartmentPositionhearingBewley, William ---------Mill C-packing & loading --------Car loader____________482/1/302/6/39Mill B-packing & loading--------Trucker -------48Forehand, Ray ----------Mill C-packing & loading --------Floor man ------------501/30/391/30/39Mill B-packing & loading--------General labor-48Judson, John ------------Mill B-manufacturing-__-_______Night miller or feed472/20/393/6/39Mill B-packing & loading --------Trucker_______47grinder.'Leslie, Garold___________Mill H-packing & loading --------Head packer -----------581/26/391/27/39Mill B-packing & loading________Packer --------47-------Lowden, Oliver --Sack______________________________Printer ----------------471/25/391/26/39Sack cleaning ---------------------Cleaning Bags-46A-Ludy, Harry____________Mill B-packing & loading --------General labor ---------472/23/393/6/39Mill B-packing & loading --------General labor-47Miller, Paul_____________Sack ------------------------------Receivingclerkor551/27/391/30/39Mill B-manufacturing--------_-_General labor-53working foreman.Short, Clarence__________Mill C-packing & loading --------Packer________________501/26/391/27/39Mill C-packing & loading --------Trucker -------.50Stinnett, Otis -------- ____Grain Elevator____________________General labor ---------531/26/391/27/39Mill B-packing & loading --------Trucker -------48Williamson, Ted_________1Mill B-manufacturing-__________Night miller or feed502/3/392/6/39Mill C-milling dept______________General labor-50grinder.Wollenweber, Albert_____Maintenance______________________Electrician ------------602/14/392/21/39Laboratory________________________Tester_________50APPENDIX BDate ofapplicationNameUnion affiliationPosition at time of strikewaaggo re ratefor, andrefusal of,Datedischargereinstate-mentBainake, Charles-----------------------------------Federal---------------------Tinsmith---------------------------------------------------602/24/39Beaver, Vern______________________________________Federal ---------------------Mill C-packing & loading dept -----------------------------482/16/39Graphman, R______________________________________Federal ---------------------Mill C-packing & loading dept -----------------------------432/3/393/11/39Baker, Charles-------------------------------------Teamsters-------------------Truck driver------------------------------------------------52------------3/11/39Baker, HaroldTeamsters-------------------Truck driver------------------------------------------------.49-3/11/39Faulk, Clovis---------------------------------------Teamsters-------------------Truck driver------------------------------------------------52------------3/11/39Faulk, Ruel---------------------------------------Teamsters-------------------Truck driver-----------------------------------------------52------------3/11/39